Case: 10-16645 04/11/2011 Page: 1 of 87             ID: 7711547 DktEntry: 199-1




                          FOR PUBLICATION
          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT

        UNITED STATES OF AMERICA,               
                          Plaintiff-Appellee,
                                                       No. 10-16645
                         v.
        STATE OF ARIZONA; JANICE K.                     D.C. No.
                                                    2:10-cv-01413-SRB
        BREWER, Governor of the State of
                                                        OPINION
        Arizona, in her official capacity,
                    Defendants-Appellants.
                                                
                Appeal from the United States District Court
                         for the District of Arizona
                 Susan R. Bolton, District Judge, Presiding

                         Argued and Submitted
               November 1, 2010—San Francisco, California

                             Filed April 11, 2011

               Before: John T. Noonan, Richard A. Paez, and
                       Carlos T. Bea, Circuit Judges.

                          Opinion by Judge Paez;
                      Concurrence by Judge Noonan;
           Partial Concurrence and Partial Dissent by Judge Bea




                                     4805
Case: 10-16645 04/11/2011 Page: 2 of 87      ID: 7711547 DktEntry: 199-1




                    UNITED STATES v. STATE OF ARIZONA     4809




                              COUNSEL

        John J. Bouma, Robert A. Henry, Joseph G. Adams, Joseph
        A. Kanefield, Office of Governor Janice K. Brewer, for
Case: 10-16645 04/11/2011 Page: 3 of 87           ID: 7711547 DktEntry: 199-1




        4810          UNITED STATES v. STATE OF ARIZONA
        defendants-appellants State of Arizona, and Janice K. Brewer,
        Governor of the State of Arizona.

        Edwin Kneedler, Deputy United States Solicitor General,
        Tony West, Assistant Attorney General, Dennis K. Burke,
        United States Attorney, Beth S. Brinkmann, Deputy Assistant
        Attorney General, Mark B. Stern, Thomas M. Bondy, Michael
        P. Abate, Daniel Tenny, Attorneys, Appellate Staff Civil
        Division, Department of Justice, for plaintiff-appellee United
        States of America.


                                  OPINION

        PAEZ, Circuit Judge:

           In April 2010, in response to a serious problem of unautho-
        rized immigration along the Arizona-Mexico border, the State
        of Arizona enacted its own immigration law enforcement pol-
        icy. Support Our Law Enforcement and Safe Neighborhoods
        Act, as amended by H.B. 2162 (“S.B. 1070”), “make[s] attri-
        tion through enforcement the public policy of all state and
        local government agencies in Arizona.” S.B. 1070 § 1. The
        provisions of S.B. 1070 are distinct from federal immigration
        laws. To achieve this policy of attrition, S.B. 1070 establishes
        a variety of immigration-related state offenses and defines the
        immigration-enforcement authority of Arizona’s state and
        local law enforcement officers.

           Before Arizona’s new immigration law went into effect, the
        United States sued the State of Arizona in federal district
        court alleging that S.B. 1070 violated the Supremacy Clause
        on the grounds that it was preempted by the Immigration and
        Nationality Act (“INA”), and that it violated the Commerce
        Clause. Along with its complaint, the United States filed a
        motion for injunctive relief seeking to enjoin implementation
        of S.B. 1070 in its entirety until a final decision is made about
Case: 10-16645 04/11/2011 Page: 4 of 87                    ID: 7711547 DktEntry: 199-1




                         UNITED STATES v. STATE OF ARIZONA                       4811
        its constitutionality. Although the United States requested that
        the law be enjoined in its entirety, it specifically argued facial
        challenges to only six select provisions of the law. United
        States v. Arizona, 703 F. Supp. 2d 980, 992 (D. Ariz. 2010).

          The district court granted the United States’ motion for a
        preliminary injunction in part, enjoining enforcement of S.B.
        1070 Sections 2(B), 3, 5(C), and 6, on the basis that federal
        law likely preempts these provisions. Id. at 1008. Arizona
        appealed the grant of injunctive relief, arguing that these four
        sections are not likely preempted; the United States did not
        cross-appeal the partial denial of injunctive relief. Thus, the
        United States’ likelihood of success on its federal preemption
        argument against these four sections is the central issue this
        appeal presents.1

           We have jurisdiction to review the district court’s order
        under 28 U.S.C. § 1292(a)(1). We hold that the district court
        did not abuse its discretion by enjoining S.B. 1070 Sections
        2(B), 3, 5(C), and 6. Therefore, we affirm the district court’s
        preliminary injunction order enjoining these certain provi-
        sions of S.B. 1070.

                                 Standard of Review

           We review the district court’s grant of a preliminary injunc-
        tion for abuse of discretion. Sw. Voter Registration Educ.
        Project v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003) (en
        banc). A preliminary injunction “should be reversed if the dis-
        trict court based ‘its decision on an erroneous legal standard
        or on clearly erroneous findings of fact.’ ” Stormans, Inc. v.
          1
            A party seeking a preliminary injunction has the burden to demonstrate
        that (1) it is likely to succeed on the merits of the claim, (2) it will suffer
        irreparable harm absent injunctive relief, and (3) that the balance of the
        equities and the public interest favor granting the injunction. Winter v.
        Natural Res. Def. Council Inc., 129 S. Ct. 365, 374 (2008). Our analysis
        here begins and focuses on the critical issue of the United States’ likeli-
        hood of success on the merits of its preemption claim.
Case: 10-16645 04/11/2011 Page: 5 of 87            ID: 7711547 DktEntry: 199-1




        4812          UNITED STATES v. STATE OF ARIZONA
        Selecky, 586 F.3d 1109, 1119 (9th Cir. 2009) (quoting FTC v.
        Enforma Natural Prods., Inc., 362 F.3d 1204, 1211-12 (9th
        Cir. 2004)). We review de novo the district court’s conclu-
        sions on issues of law, including “the district court’s decision
        regarding preemption and its interpretation and construction
        of a federal statute.” Am. Trucking Ass’ns, Inc. v. Los Angeles,
        559 F.3d 1046, 1052 (9th Cir. 2009).

                                  Discussion

        I.   General Preemption Principles

           [1] The federal preemption doctrine stems from the
        Supremacy Clause, U.S. Const. art. VI, cl. 2, and the “funda-
        mental principle of the Constitution [ ] that Congress has the
        power to preempt state law.” Crosby v. Nat’l Foreign Trade
        Council, 530 U.S. 363, 372 (2000). Our analysis of a preemp-
        tion claim

             [M]ust be guided by two cornerstones of [the
             Supreme Court’s] pre-emption jurisprudence. First,
             the purpose of Congress is the ultimate touchstone in
             every pre-emption case. . . . Second, [i]n all pre-
             emption cases, and particularly in those in which
             Congress has legislated . . . in a field which the
             States have traditionally occupied, . . . [courts] start
             with the assumption that the historic police powers
             of the States were not to be superseded by the Fed-
             eral Act unless that was the clear and manifest pur-
             pose of Congress.

        Wyeth v. Levine, 129 S. Ct. 1187, 1194-95 (2009) (internal
        quotation marks and citations omitted) (quoting Medtronic,
        Inc. v. Lohr, 518 U.S. 470, 485 (1996)).

           [2] Even if Congress has not explicitly provided for pre-
        emption in a given statute, the Supreme Court “ha[s] found
        that state law must yield to a congressional Act in at least two
Case: 10-16645 04/11/2011 Page: 6 of 87                 ID: 7711547 DktEntry: 199-1




                        UNITED STATES v. STATE OF ARIZONA                    4813
        circumstances.” Crosby, 530 U.S. at 372. First, “[w]hen Con-
        gress intends federal law to ‘occupy the field,’ state law in
        that area is preempted.” Id. (quoting California v. ARC Amer-
        ica Corp., 490 U.S. 93, 100 (1989)). Second, “even if Con-
        gress has not occupied the field, state law is naturally
        preempted to the extent of any conflict with a federal statute.”
        Id. Conflict preemption, in turn, has two forms: impossibility
        and obstacle preemption. Id. at 372-373. Impossibility pre-
        emption exists “where it is impossible for a private party to
        comply with both state and federal law.” Id. Obstacle preemp-
        tion exists “where ‘under the circumstances of [a] particular
        case, [the challenged state law] stands as an obstacle to the
        accomplishment and execution of the full purposes and objec-
        tives of Congress.’ ” Id. at 373 (quoting Hines v. Davidowitz,
        312 U.S. 52, 67 (1941)). To determine whether obstacle pre-
        emption exists, the Supreme Court has instructed that we
        employ our “judgment, to be informed by examining the fed-
        eral statute as a whole and identifying its purpose and
        intended effects.” Id.2

           We recently applied the facial challenge standard from
        United States v. Salerno, 481 U.S. 739 (1987), to a facial pre-
        emption case. Sprint Telephony PCS, L.P. v. County of San
        Diego, 543 F.3d 571, 579-80 (9th Cir. 2008) (en banc). In
        Sprint, the appellant argued that a federal law “preclud[ing]
        state and local governments from enacting ordinances that
        prohibit or have the effect of prohibiting the ability of any
        entity to provide any interstate or intrastate telecommunica-
        tions service” facially preempted a San Diego ordinance that
        imposed specific requirements on applications for wireless
        facilities. Id. at 573-74. We explained in Sprint that “[t]he
        Supreme Court and this court have called into question the
        continuing validity of the Salerno rule in the context of First
        Amendment challenges. . . . In cases involving federal pre-
          2
           The Supreme Court has recognized “that the categories of preemption
        are not “rigidly distinct.” Crosby, 530 U.S. at 372 n.6 (quoting English v.
        Gen. Elec., Co., 496 U.S. 72, 79 n.5 (1990)).
Case: 10-16645 04/11/2011 Page: 7 of 87                   ID: 7711547 DktEntry: 199-1




        4814             UNITED STATES v. STATE OF ARIZONA
        emption of a local statute, however, the rule applies with full
        force.” Id. at 579, n.3.3

           [3] Thus, under Salerno, “the challenger must establish
        that no set of circumstances exists under which the Act would
        be valid.” Sprint, 543 F.3d at 579 (quoting Salerno, 481 U.S.
        at 745). We stress that the question before us is not, as Ari-
        zona has portrayed, whether state and local law enforcement
        officials can apply the statute in a constitutional way. Arizo-
        na’s framing of the Salerno issue assumes that S.B. 1070 is
        not preempted on its face, and then points out allegedly per-
        missible applications of it. This formulation misses the point:
        there can be no constitutional application of a statute that, on
        its face, conflicts with Congressional intent and therefore is
        preempted by the Supremacy Clause.4

        II.    Section 2(B)5
          3
             Although we use the Salerno standard in a preemption analysis, it is
        not entirely clear from relevant Supreme Court cases the extent to which
        the Salerno doctrine applies to a facial preemption challenge. Crosby, 530
        U.S. 363, and American Insurance Association v. Garamendi, 539 U.S.
        396 (2003) are both facial preemption cases decided after Salerno and—
        on this point—are the most analogous Supreme Court cases available to
        guide our review here. Neither case cites Salerno nor mentions its standard
        in the opinions, concurrences, or dissents. Indeed, the only Supreme Court
        preemption case that we have found which references the Salerno standard
        is Anderson v. Edwards, 514 U.S. 143 (1995), which we cited in Sprint.
        But Edwards does not cite Salerno in the preemption section of the opin-
        ion. Rather, the Court references Salerno in the section of the Edwards
        opinion holding that “the California Rule does not violate any of the three
        federal regulations on which the Court of Appeals relied.” 514 U.S. at 155
        (emphasis added). Edwards continues on, in another section, to hold that
        the California regulation at issue is also not preempted by federal law; this
        analysis includes no mention of the Salerno standard.
           4
             Here, we conclude that the relevant provisions of S.B. 1070 facially
        conflict with Congressional intent as expressed in provisions of the INA.
        If that were not the case, as in Sprint, we would have next considered
        whether the statute could be applied in a constitutional manner.
           5
             Section 2(B) of Arizona’s law provides:
Case: 10-16645 04/11/2011 Page: 8 of 87                  ID: 7711547 DktEntry: 199-1




                        UNITED STATES v. STATE OF ARIZONA                     4815
           S.B. 1070 Section 2(B) provides, in the first sentence, that
        when officers have reasonable suspicion that someone they
        have lawfully stopped, detained, or arrested is an unautho-
        rized immigrant, they “shall” make “a reasonable attempt . . .
        when practicable, to determine the immigration status” of the
        person. Ariz. Rev. Stat. Ann. § 11-1051(B) (2010). Section
        2(B)’s second and third sentences provide that “[a]ny person
        who is arrested shall have the person’s immigration status
        determined before the person is released,” and “[t]he person’s
        immigration status shall be verified with the federal govern-
        ment.” Id. The Section’s fifth sentence states that a “person is
        presumed to not be an alien who is unlawfully present in the

            For any lawful stop, detention or arrest made by [an Arizona] law
            enforcement official or a law enforcement agency . . . in the
            enforcement of any other law or ordinance of a county, city or
            town [of] this state where reasonable suspicion exists that the per-
            son is an alien and is unlawfully present in the United States, a
            reasonable attempt shall be made, when practicable, to determine
            the immigration status of the person, except if the determination
            may hinder or obstruct an investigation. Any person who is
            arrested shall have the person’s immigration status determined
            before the person is released. The person’s immigration status
            shall be verified with the federal government pursuant to 8
            United States Code section 1373(c) . . . A person is presumed to
            not be an alien who is unlawfully present in the United States if
            the person provides to the law enforcement officer or agency any
            of the following:
                1. A valid Arizona driver license.
                2. A valid Arizona nonoperating identification license.
                3. A valid tribal enrollment card or other form of tribal iden-
                tification.
                4. If the entity requires proof of legal presence in the United
                States before issuance, any valid United States federal, state
                or local government issued identification.
        Ariz. Rev. Stat. Ann. § 11-1051(B) (2010).
Case: 10-16645 04/11/2011 Page: 9 of 87                   ID: 7711547 DktEntry: 199-1




        4816             UNITED STATES v. STATE OF ARIZONA
        United States if the person provides” a form of identification
        included in a prescribed list.6

          A.    Interpretation of Section 2(B)

           To review the district court’s preliminary injunction of Sec-
        tion 2(B), we must first determine how the Section’s sen-
        tences relate to each other. Arizona argues that Section 2(B)
        does not require its officers to determine the immigration sta-
        tus of every person who is arrested. Arizona maintains that
        the language in the second sentence, “[a]ny person who is
        arrested shall have the person’s immigration status deter-
        mined,” should be read in conjunction with the first sentence
        requiring officers to make “a reasonable attempt . . . when
        practicable, to determine the immigration status” of a person
        they have stopped, detained, or arrested, if there is reasonable
        suspicion the person is an unauthorized immigrant. That is,
        Arizona argues that its officers are only required to verify the
        immigration status of an arrested person before release if rea-
        sonable suspicion exists that the person lacks proper docu-
        mentation.

           On its face, the text does not support Arizona’s reading of
        Section 2(B). The second sentence is unambiguous: “Any per-
        son who is arrested shall have the person’s immigration status
        determined before the person is released.” Ariz. Rev. Stat.
        Ann. § 11-1051(B) (2010) (emphasis added). The all-
        encompassing “any person,” the mandatory “shall,” and the
        definite “determined,” make this provision incompatible with
        the first sentence’s qualified “reasonable attempt . . . when
        practicable,” and qualified “reasonable suspicion.”
          6
           We have carefully considered the dissent and we respond to its argu-
        ments as appropriate. We do not, however, respond where the dissent has
        resorted to fairy tale quotes and other superfluous and distracting rhetoric.
        These devices make light of the seriousness of the issues before this court
        and distract from the legitimate judicial disagreements that separate the
        majority and dissent.
Case: 10-16645 04/11/2011 Page: 10 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA              4817
            In addition, Arizona’s reading creates irreconcilable confu-
         sion as to the meaning of the third and fifth sentences. The
         third sentence, which follows the requirement of determining
         status prior to an arrestee being released, provides that “[t]he
         person’s immigration status shall be verified with the federal
         government.” The fifth sentence enumerates several forms of
         identification that will provide a presumption that a person is
         lawfully documented. These two sentences must apply to
         different—and unrelated—status-checking requirements since
         one mandates contact with the federal government and a defi-
         nite verification of status, while the other permits a mere
         unverified presumption of status, assuming the presumption is
         not rebutted by other facts. Arizona’s reading would give law
         enforcement officers conflicting direction. That is, under Ari-
         zona’s reading, if an officer arrests a person and reasonably
         suspects that the arrestee is undocumented, but the arrestee
         provides a valid Arizona driver’s license, is the officer no lon-
         ger bound by the third sentence’s requirement that he or she
         “shall” verify the arrestee’s status with the federal govern-
         ment?

            [4] We agree with the district court that the reasonable sus-
         picion requirement in the first sentence does not modify the
         plain meaning of the second sentence. Thus, Section 2(B)
         requires officers to verify—with the federal government—the
         immigration status of all arrestees before they are released,
         regardless of whether or not reasonable suspicion exists that
         the arrestee is an undocumented immigrant. Our interpretation
         gives effect to “arrest” in the first sentence and “arrest” in the
         second sentence. The first and second sentences apply to dif-
         ferent points in the sequential process of effecting an arrest,
         and at some later point, releasing the arrestee. The mandate
         imposed in the first sentence applies at the initial stage of an
         encounter or arrest, which is evident by the fact that the
         status-checking requirement does not override an officer’s
         need to attend to an ongoing and immediate situation: “a rea-
         sonable attempt shall be made, when practicable, to determine
         the immigration status of the person, except if the determina-
Case: 10-16645 04/11/2011 Page: 11 of 87                   ID: 7711547 DktEntry: 199-1




         4818             UNITED STATES v. STATE OF ARIZONA
         tion may hinder or obstruct an investigation.” (emphasis
         added). The mandatory directive in the second sentence
         applies at the end of the process: an arrestee’s immigration
         status “shall . . . [be] determined before the person is released.”7

           B.    Preemption of Section 2(B)

            As the Supreme Court recently instructed, every preemp-
         tion analysis “must be guided by two cornerstones.” Wyeth,
         129 S. Ct. at 1194. The first is that “the purpose of Congress
         is the ultimate touchstone.” Id. The second is that a presump-
         tion against preemption applies when “Congress has legis-
         lated . . . in a field which the States have traditionally
         occupied.” Id. The states have not traditionally occupied the
         field of identifying immigration violations so we apply no
         presumption against preemption for Section 2(B).

            We begin with “the purpose of Congress” by examining the
         text of 8 U.S.C. § 1357(g). In this section of the INA, titled
         “Performance of immigration officer functions by State offi-
         cers and employees,” Congress has instructed under what
         conditions state officials are permitted to assist the Executive
         in the enforcement of immigration laws. Congress has pro-
         vided that the Attorney General “may enter into a written
         agreement with a State . . . pursuant to which an officer or
         employee of the State . . . who is determined by the Attorney
         General to be qualified to perform a function of an immigra-
         tion officer in relation to the investigation, apprehension, or
           7
             The dissent claims that Section 2(B) “merely requires Arizona officers
         to inquire into the immigration status of suspected” undocumented immi-
         grants; that “simply informing federal authorities of the presence of an
         [undocumented immigrant]. . . represents the full extent of Section 2(B)’s
         limited scope.” Dissent at 4873-74. Section 2(B) requires much more than
         mere inquires—it requires that people be detained until those inquiries are
         settled, and in the event of an arrest, the person may not be released until
         the arresting agency obtains verification of the person’s immigration sta-
         tus. Detention, whether intended or not, is an unavoidable consequence of
         Section 2(B)’s mandate.
Case: 10-16645 04/11/2011 Page: 12 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA              4819
         detention of aliens in the United States . . . may carry out such
         function.” 8 U.S.C. § 1357(g)(1). Subsection (g)(3) provides
         that “[i]n performing a function under this subsection, an offi-
         cer . . . of a State . . . shall be subject to the direction and
         supervision of the Attorney General.” 8 U.S.C. § 1357(g)(3).
         Subsection (g)(5) requires that the written agreement must
         specify “the specific powers and duties that may be, or are
         required to be, exercised or performed by the individual, the
         duration of the authority of the individual, and the position of
         the agency of the Attorney General who is required to super-
         vise and direct the individual.” 8 U.S.C. § 1357(g)(5).

            These provisions demonstrate that Congress intended for
         states to be involved in the enforcement of immigration laws
         under the Attorney General’s close supervision. Not only
         must the Attorney General approve of each individual state
         officer, he or she must delineate which functions each individ-
         ual officer is permitted to perform, as evidenced by the dis-
         junctive “or” in subsection (g)(1)’s list of “investigation,
         apprehension, or detention,” and by subsection (g)(5). An
         officer might be permitted to help with investigation, appre-
         hension and detention; or, an officer might be permitted to
         help only with one or two of these functions. Subsection
         (g)(5) also evidences Congress’ intent for the Attorney Gen-
         eral to have the discretion to make a state officer’s help with
         a certain function permissive or mandatory. In subsection
         (g)(3), Congress explicitly required that in enforcing federal
         immigration law, state and local officers “shall” be directed
         by the Attorney General. This mandate forecloses any argu-
         ment that state or local officers can enforce federal immigra-
         tion law as directed by a mandatory state law.

           We note that in subsection (g)(10), Congress qualified its
         other § 1357(g) directives:

             Nothing in this subsection shall be construed to
             require an agreement . . . in order for any officer or
             employee of a State . . . (A) to communicate with the
Case: 10-16645 04/11/2011 Page: 13 of 87           ID: 7711547 DktEntry: 199-1




         4820          UNITED STATES v. STATE OF ARIZONA
             Attorney General regarding the immigration status of
             any individual . . . or (B) otherwise to cooperate with
             the Attorney General in the identification, apprehen-
             sion, detention, or removal of aliens not lawfully
             present.

         8 U.S.C. § 1357(g)(10). Although this language, read alone,
         is broad, we must interpret Congress’ intent in adopting sub-
         section (g)(10) in light of the rest of § 1357(g). Giving sub-
         section (g)(10) the breadth of its isolated meaning would
         completely nullify the rest of § 1357(g), which demonstrates
         that Congress intended for state officers to aid in federal
         immigration enforcement only under particular conditions,
         including the Attorney General’s supervision. Subsection
         (g)(10) does not operate as a broad alternative grant of author-
         ity for state officers to systematically enforce the INA outside
         of the restrictions set forth in subsections (g)(1)-(9).

            The inclusion of the word “removal” in subsection
         (g)(10)(B) supports our narrow interpretation of subsection
         (g)(10). Even state and local officers authorized under
         § 1357(g) to investigate, apprehend, or detain immigrants do
         not have the authority to remove immigrants; removal is
         exclusively the purview of the federal government. By includ-
         ing “removal” in § 1357(g)(10)(B), we do not believe that
         Congress intended to grant states the authority to remove
         immigrants. Therefore, the inclusion of “removal” in the list
         of ways that a state may “otherwise [ ] cooperate with the
         Attorney General,” indicates that subsection (g)(10) does not
         permit states to opt out of subsections (g)(1)-(9) and systemat-
         ically enforce the INA in a manner dictated by state law,
         rather than by the Attorney General. We therefore interpret
         subsection (g)(10)(B) to mean that when the Attorney General
         calls upon state and local law enforcement officers—or such
         officers are confronted with the necessity—to cooperate with
         federal immigration enforcement on an incidental and as
         needed basis, state and local officers are permitted to provide
         this cooperative help without the written agreements that are
Case: 10-16645 04/11/2011 Page: 14 of 87                   ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                    4821
         required for systematic and routine cooperation.8 Similarly,
         we interpret subsection (g)(10)(A) to mean that state officers
         can communicate with the Attorney General about immigra-
         tion status information that they obtain or need in the perfor-
         mance of their regular state duties. But subsection (g)(10)(A)
         does not permit states to adopt laws dictating how and when
         state and local officers must communicate with the Attorney
         General regarding the immigration status of an individual.
         Subsection (g)(10) does not exist in a vacuum; Congress
         enacted it alongside subsections (g)(1)-(9) and we therefore
         interpret subsection (g)(10) as part of a whole, not as an iso-
         lated provision with a meaning that is unencumbered by the
         other constituent parts of § 1357(g).9

            [5] In sum, 8 U.S.C. § 1357(g) demonstrates that Congress
         intended for state officers to systematically aid in immigration
         enforcement only under the close supervision of the Attorney
            8
              In a footnote, the dissent constructs an imaginary scenario where offi-
         cers in the Pima County Sheriff’s Office are confused by our holding that
         they must have a § 1357(g) agreement to cooperate with federal officials
         in immigration enforcement on a systematic and routine basis. Dissent at
         4866, n.9. We trust that law enforcement officers will make good faith
         efforts to comply with our interpretation of federal law and will carry out
         their duties accordingly.
            9
              Our interpretation of subsection (g)(10) is also supported by 8 U.S.C.
         § 1103(a)(10), which states that “[i]n the event the Attorney General deter-
         mines that an actual or imminent mass influx of aliens arriving off the
         coast of the United States, or near a land border, presents urgent circum-
         stances requiring an immediate Federal response, the Attorney General
         may authorize any State or local law enforcement officer, with the consent
         of the head of the department, agency, or establishment under whose juris-
         diction the individual is serving, to perform or exercise any of the powers,
         privileges, or duties conferred or imposed by this chapter or regulations
         issued thereunder upon officers or employees of the Service.” If subsec-
         tion (g)(10) meant that state and local officers could routinely perform the
         functions of DHS officers outside the supervision of the Attorney General,
         there would be no need for Congress to give the Attorney General the abil-
         ity, in § 1103(a)(10), to declare an “actual or imminent mass influx of
         aliens,” and to authorize “any State or local law enforcement officer” to
         perform the functions of a DHS officer.
Case: 10-16645 04/11/2011 Page: 15 of 87                  ID: 7711547 DktEntry: 199-1




         4822            UNITED STATES v. STATE OF ARIZONA
         General—to whom Congress granted discretion in determin-
         ing the precise conditions and direction of each state officer’s
         assistance. We find it particularly significant for the purposes
         of the present case that this discretion includes the Attorney
         General’s ability to make an individual officer’s immigration-
         enforcement duties permissive or mandatory. 8 U.S.C.
         § 1357(g)(5). Section 2(B) sidesteps Congress’ scheme for
         permitting the states to assist the federal government with
         immigration enforcement. Through Section 2(B), Arizona has
         enacted a mandatory and systematic scheme that conflicts
         with Congress’ explicit requirement that in the
         “[p]erformance of immigration officer functions by State offi-
         cers and employees,” such officers “shall be subject to the
         direction and supervision of the Attorney General.” 8 U.S.C.
         § 1357(g)(3). Section 2(B) therefore interferes with Congress’
         scheme because Arizona has assumed a role in directing its
         officers how to enforce the INA. We are not aware of any
         INA provision demonstrating that Congress intended to per-
         mit states to usurp the Attorney General’s role in directing
         state enforcement of federal immigration laws.

            Arizona argues that in another INA provision, “Congress
         has expressed a clear intent to encourage the assistance from
         state and local law enforcement officers,” citing 8 U.S.C.
         § 1373(c). Section 1373(c) creates an obligation, on the part
         of the Department of Homeland Security (“DHS”), to “re-
         spond to an inquiry by a Federal, State, or local government
         agency, seeking to verify or ascertain the citizenship or immi-
         gration status of any individual . . . for any purpose authorized
         by law.”

           We agree that § 1373(c) demonstrates that Congress con-
         templated state assistance in the identification of undocu-
         mented immigrants.10 We add, however, that Congress
           10
             We also agree with the dissent that “Congress envisioned, intended,
         and encouraged inter-governmental cooperation between state and federal
         agencies, at least as to information regarding a person’s immigration sta-
Case: 10-16645 04/11/2011 Page: 16 of 87                    ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                     4823
         contemplated this assistance within the boundaries established
         in § 1357(g), not in a manner dictated by a state law that fur-
         thers a state immigration policy. Congress passed § 1373(c) at
         the same time that it added subsection (g) to § 1357. See
         Omnibus Consolidated Appropriations Act, 1997, Pub.L. 104-
         208, §§ 133, 642 (1996). Thus, Congress directed the appro-
         priate federal agency to respond to state inquiries about immi-
         gration status at the same time that it authorized the Attorney
         General to enter into § 1357(g) agreements with states. Ari-
         zona and the dissent urge a very broad interpretation of
         § 1373(c): because DHS is obligated to respond to identity
         inquiries from state and local officers, they argue, Arizona
         must be permitted to direct its officers how and when to
         enforce federal immigration law in furtherance of the state’s
         own immigration policy of attrition. This interpretation would
         result in one provision swallowing all ten subsections of
         § 1357(g), among other INA sections. Our task, however, is
         not to identify one INA provision and conclude that its text
         alone holds the answer to the question before us. Rather, we
         must determine how the many provisions of a vastly complex
         statutory scheme function together. Because our task is to
         interpret the meaning of many INA provisions as a whole, not
         § 1373(c) and § 1357(g)(10) at the expense of all others, we
         are not persuaded by the dissent’s argument, which considers
         these provisions in stark isolation from the rest of the statute.11

         tus.” Dissent at 4879. We are convinced, however, that this cooperation
         is to occur on the federal government’s terms, not on those mandated by
         Arizona. In light of the dissent’s extensive discussion of the word “cooper-
         ate,” we note what would seem to be fairly obvious: given that the United
         States has had to sue the State of Arizona to stop it from enforcing S.B.
         1070, it is quite clear that Arizona is not “cooperating” with the federal
         government in any sense of the word. Arizona does not seek inter-
         governmental cooperation—it seeks to pursue its own policy of “attrition
         through enforcement.” S.B. 1070 § 1.
            11
               Arizona also cites 8 U.S.C. §§ 1373(a) and 1644 in support of its argu-
         ment that “Congress has expressed a clear intent to encourage the assis-
         tance from state and local law enforcement officers.” These sections are
         anti-sanctuary provisions. That the federal government prohibits States
         from impeding the enforcement of federal immigration laws does not con-
         stitute an invitation for states to affirmatively enforce immigration laws
         outside Congress’ carefully constructed § 1357(g) system.
Case: 10-16645 04/11/2011 Page: 17 of 87           ID: 7711547 DktEntry: 199-1




         4824          UNITED STATES v. STATE OF ARIZONA
            In addition to providing the Attorney General wide discre-
         tion in the contents of each § 1357(g) agreement with a state,
         Congress provided the Executive with a fair amount of discre-
         tion to determine how federal officers enforce immigration
         law. The majority of § 1357 grants powers to DHS officers
         and employees to be exercised within the confines of the
         Attorney General’s regulations; this section contains few
         mandatory directives from Congress to the Attorney General
         or DHS. The Executive Associate Director for Management
         and Administration at U.S. Immigration and Customs
         Enforcement within DHS has explained the purpose of this
         Congressionally-granted discretion: “DHS exercises a large
         degree of discretion in determining how best to carry out its
         enforcement responsibilities” which “necessitates prioritiza-
         tion to ensure ICE expends resources most efficiently to
         advance the goals of protecting national security, protecting
         public safety, and securing the border.”

            [6] By imposing mandatory obligations on state and local
         officers, Arizona interferes with the federal government’s
         authority to implement its priorities and strategies in law
         enforcement, turning Arizona officers into state-directed DHS
         agents. As a result, Section 2(B) interferes with Congress’
         delegation of discretion to the Executive branch in enforcing
         the INA. To assess the impact of this interference in our pre-
         emption analysis, we are guided by the Supreme Court’s deci-
         sions in Crosby, 530 U.S. 363, and Buckman Co. v. Plaintiffs’
         Legal Comm., 531 U.S. 341 (2001). In Crosby, where the
         Court found that a state law was preempted because it posed
         an obstacle to Congress’ intent, the Court observed that “Con-
         gress clearly intended the federal Act to provide the President
         with flexible and effective authority,” and that the state law’s
         “unyielding application undermines the President’s intended
         statutory authority.” 530 U.S. at 374, 377. In Buckman, the
         Court found that state fraud-on-the-Food And Drug Adminis-
         tration claims conflicted with the relevant federal statute and
         were preempted, in part because “flexibility is a critical com-
         ponent of the statutory and regulatory framework” of the fed-
Case: 10-16645 04/11/2011 Page: 18 of 87           ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA            4825
         eral law, and the preempted state claims would have disrupted
         that flexibility. 531 U.S. at 349. The Court observed that
         “[t]his flexibility is a critical component of the statutory and
         regulatory framework under which the FDA pursues difficult
         (and often competing) objectives.” Id.

            [7] In light of this guidance, Section 2(B)’s interference
         with Congressionally-granted Executive discretion weighs in
         favor of preemption. Section 2(B)’s ‘unyielding” mandatory
         directives to Arizona law enforcement officers “undermine[ ]
         the President’s intended statutory authority” to establish
         immigration enforcement priorities and strategies. Crosby,
         530 U.S. at 377. Furthermore, “flexibility is a critical compo-
         nent of the statutory and regulatory framework under which
         the” Executive “pursues [the] difficult (and often competing)
         objectives,” Buckman, 531 U.S. at 349, of—according to ICE
         —”advanc[ing] the goals of protecting national security, pro-
         tecting public safety, and securing the border.” Through Sec-
         tion 2(B), Arizona has attempted to hijack a discretionary role
         that Congress delegated to the Executive.

            In light of the above, S.B. 1070 Section 2(B) “stands as an
         obstacle to the accomplishment and execution of the full pur-
         poses and objectives of Congress” as expressed in the afore-
         mentioned INA provisions. Hines, 312 U.S. at 67. The law
         subverts Congress’ intent that systematic state immigration
         enforcement will occur under the direction and close supervi-
         sion of the Attorney General. Furthermore, the mandatory
         nature of Section 2(B)’s immigration status checks is incon-
         sistent with the discretion Congress vested in the Attorney
         General to supervise and direct State officers in their immi-
         gration work according to federally-determined priorities. 8
         U.S.C. § 1357(g)(3).

           [8] In addition to Section 2(B) standing as an obstacle to
         Congress’ statutorily expressed intent, the record unmistak-
         ably demonstrates that S.B. 1070 has had a deleterious effect
         on the United States’ foreign relations, which weighs in favor
Case: 10-16645 04/11/2011 Page: 19 of 87                    ID: 7711547 DktEntry: 199-1




         4826             UNITED STATES v. STATE OF ARIZONA
         of preemption. See generally Garamendi, 539 U.S. 396 (find-
         ing obstacle preemption where a State law impinged on the
         Executive’s authority to singularly control foreign affairs);
         Crosby, 530 U.S. 363 (same). In Garamendi, the Court stated
         that “even . . . the likelihood that state legislation will produce
         something more than incidental effect in conflict with express
         foreign policy of the National Government would require pre-
         emption of the state law.” 539 U.S. at 420 (emphasis added).12

            [9] The record before this court demonstrates that S.B.
         1070 does not threaten a “likelihood . . . [of] produc[ing]
         something more than incidental effect;” rather, Arizona’s law
         has created actual foreign policy problems of a magnitude far
         greater than incidental. Garamendi, 539 U.S. at 419 (empha-
         sis added). Thus far, the following foreign leaders and bodies
         have publicly criticized Arizona’s law: The Presidents of
         Mexico, Bolivia, Ecuador, El Salvador, and Guatemala; the
         governments of Brazil, Colombia, Honduras, and Nicaragua;
         the national assemblies in Ecuador and Nicaragua and the
         Central American Parliament; six human rights experts at the
         United Nations; the Secretary General and many permanent
         representatives of the Organization of American States; the
         Inter-American Commission on Human Rights; and the Union
         of South American Nations.

            In addition to criticizing S.B. 1070, Mexico has taken affir-
         mative steps to protest it. As a direct result of the Arizona
         law, at least five of the six Mexican Governors invited to
         travel to Phoenix to participate in the September 8-10, 2010
           12
               The Court’s decision in Hines, 312 U.S. 52, demonstrates that the
         Court has long been wary of state statutes which may interfere with for-
         eign relations. In Hines, the Court considered whether Pennsylvania’s
         1939 Alien Registration Act survived the 1940 passage of the federal
         Alien Registration Act. Id. at 59-60. The Court found that the Pennsylva-
         nia Act could not stand because Congress “plainly manifested a purpose
         . . . to leave [law-abiding immigrants] free from the possibility of inquisi-
         torial practices and police surveillance that might . . . affect our interna-
         tional relations.” Id. at 74.
Case: 10-16645 04/11/2011 Page: 20 of 87                     ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                       4827
         U.S.-Mexico Border Governors’ Conference declined the
         invitation. The Mexican Senate has postponed review of a
         U.S.-Mexico agreement on emergency management coopera-
         tion to deal with natural disasters.

            In Crosby, the Supreme Court gave weight to the fact that
         the Assistant Secretary of State said that the state law at issue
         “has complicated its dealings with foreign sovereigns.” 530
         U.S. at 383-84. Similarly, the current Deputy Secretary of
         State, James B. Steinberg, has attested that S.B. 1070 “threat-
         ens at least three different serious harms to U.S. foreign rela-
         tions.”13 In addition, the Deputy Assistant Secretary for
         International Policy and Acting Assistant Secretary for Inter-
         national Affairs at DHS has attested that Arizona’s immigra-
         tion law “is affecting DHS’s ongoing efforts to secure
         international cooperation in carrying out its mission to safe-
         guard America’s people, borders, and infrastructure.” The
         Supreme Court’s direction about the proper use of such evi-
         dence is unambiguous: “statements of foreign powers neces-
         sarily involved[,] . . . indications of concrete disputes with
         those powers, and opinions of senior National Government
         officials are competent and direct evidence of the frustration
         of congressional objectives by the state Act.” Crosby, 530
         U.S. at 385.14 Here, we are presented with statements attribut-
           13
               Arizona submitted a declaration from Otto Reich, who served in pre-
         vious Administrations as, among other things, the U.S. Ambassador to
         Venezuela, former Assistant Administrator of USAID, and the Assistant
         Secretary of State for Western Hemisphere Affairs. Mr. Reich currently
         works in the private sector, and as a result, the district court could properly
         give little weight to his rebuttal of Mr. Steinberg’s assertions about the
         impact of S.B. 1070 on current foreign affairs.
            14
               Thus, Arizona’s extensive criticism of this court for permitting foreign
         governments to file Amicus Curiae briefs is misguided. These briefs are
         relevant to our decision-making in this case insofar as they demonstrate
         the factual effects of Arizona’s law on U.S. foreign affairs, an issue that
         the Supreme Court has directed us to consider in preemption cases.
           Similarly, the dissent asserts that our reasoning grants a “heckler’s
         veto” to foreign ministries and argues that a “foreign nation may not cause
Case: 10-16645 04/11/2011 Page: 21 of 87                     ID: 7711547 DktEntry: 199-1




         4828             UNITED STATES v. STATE OF ARIZONA
         able to foreign governments necessarily involved and opin-
         ions of senior United States’ officials: together, these factors
         persuade us that Section 2(B) thwarts the Executive’s ability
         to singularly manage the spillover effects of the nation’s
         immigration laws on foreign affairs.

            [10] Finally, the threat of 50 states layering their own
         immigration enforcement rules on top of the INA also weighs
         in favor of preemption. In Wis. Dep’t of Indus., Labor and
         Human Relations v. Gould Inc., 475 U.S. 282, 288 (1986),
         where the Court found conflict preemption, the Court
         explained that “[e]ach additional [state] statute incrementally
         diminishes the [agency’s] control over enforcement of the
         [federal statute] and thus further detracts from the integrated
         scheme of regulation created by Congress.” (internal citations

         a state law to be preempted simply by complaining about the law’s effects
         on foreign relations generally.” Dissent at 4880. As a preliminary matter,
         we disagree with the dissent’s characterization of our opinion, as we do
         not conclude that a foreign government’s complaints alone require pre-
         emption. Our consideration of this evidence is consistent with the
         Supreme Court’s concern that we not disregard or minimize the impor-
         tance of such evidence. Garamendi, 539 U.S. at 419; Crosby, 530 U.S. at
         385-86. Moreover, the dissent implies that S.B. 1070 is merely an internal
         affair, which is contrary to the Supreme Court’s opinion in Hines. In strik-
         ing down the Pennsylvania 1939 Alien Registration Act, the Court stated
         that:
             The Federal Government, representing as it does the collective
             interests of the forty-eight states, is entrusted with full and exclu-
             sive responsibility for the conduct of affairs with foreign sover-
             eignties. “For local interests the several states of the Union exist,
             but for national purposes, embracing our relations with foreign
             nations, we are but one people, one nation, one power.” Our sys-
             tem of government is such that the interest of the cities, counties
             and states, no less than the interest of the people of the whole
             nation, imperatively requires that federal power in the field
             affecting foreign relations be left entirely free from local interfer-
             ence.
         Hines, 312 U.S. at 62 (quoting The Chinese Exclusion Cases (Chae Chan
         Ping v. United States), 130 U.S. 581, 606 (1889)).
Case: 10-16645 04/11/2011 Page: 22 of 87                      ID: 7711547 DktEntry: 199-1




                           UNITED STATES v. STATE OF ARIZONA                        4829
         omitted). See also Buckman, 531 U.S. at 350 (“[a]s a practical
         matter, complying with the [federal law’s] detailed regulatory
         regime in the shadow of 50 States’ tort regimes will dramati-
         cally increase the burdens facing potential applicants-burdens
         not contemplated by Congress in enacting the [federal
         laws]”).

            [11] In light of the foregoing, we conclude that the United
         States has met its burden to show that there is likely no set of
         circumstances under which S.B. 1070 Section 2(B) would be
         valid, and it is likely to succeed on the merits of its challenge.
         The district court did not abuse its discretion by concluding
         the same.

         III.   Section 3

            [12] S.B. 1070 Section 3 provides: “In addition to any vio-
         lation of federal law, a person is guilty of willful failure to
         complete or carry an alien registration document if the person
         is in violation of 8 United States Code section 1304(e) or
         1306(a).”15 Ariz. Rev. Stat. Ann. § 13-1509(A) (2010). The
         penalty for violating Section 3 is a maximum fine of one hun-
         dred dollars, a maximum of twenty days in jail for a first vio-
           15
             8 U.S.C. § 1304(e) provides: “Every alien, eighteen years of age and
         over, shall at all times carry with him and have in his personal possession
         any certificate of alien registration or alien registration receipt card issued
         to him pursuant to subsection (d) of this section. Any alien who fails to
         comply with the provisions of this subsection shall be guilty of a misde-
         meanor and shall upon conviction for each offense be fined not to exceed
         $100 or be imprisoned not more than thirty days, or both.”
            8 U.S.C. § 1306(a) further provides: “Any alien required to apply for
         registration and to be fingerprinted in the United States who willfully fails
         or refuses to make such application or to be fingerprinted, and any parent
         or legal guardian required to apply for the registration of any alien who
         willfully fails or refuses to file application for the registration of such alien
         shall be guilty of a misdemeanor and shall, upon conviction thereof, be
         fined not to exceed $1,000 or be imprisoned not more than six months, or
         both.”
Case: 10-16645 04/11/2011 Page: 23 of 87            ID: 7711547 DktEntry: 199-1




         4830          UNITED STATES v. STATE OF ARIZONA
         lation, and a maximum of thirty days in jail for subsequent
         violations. Ariz. Rev. Stat. Ann. § 13-1509(H). Section 3
         “does not apply to a person who maintains authorization from
         the federal government to remain in the United States.” Ariz.
         Rev. Stat. Ann. § 13-1509(F) (2010). Section 3 essentially
         makes it a state crime for unauthorized immigrants to violate
         federal registration laws.

            Starting with the touchstones of preemption, punishing
         unauthorized immigrants for their failure to comply with fed-
         eral registration laws is not a field that states have “tradition-
         ally occupied.” Wyeth, 129 S. Ct. at 1194 (internal quotations
         and citations omitted); see generally Hines, 312 U.S. 52.
         Therefore, we conclude that there is no presumption against
         preemption of Section 3.

            [13] Determining Congress’ purpose, and whether Section
         3 poses an obstacle to it, first requires that we evaluate the
         text of the federal registration requirements in 8 U.S.C.
         §§ 1304 and 1306. These sections create a comprehensive
         scheme for immigrant registration, including penalties for
         failure to carry one’s registration document at all times, 8
         U.S.C. § 1304(e), and penalties for willful failure to register,
         failure to notify change of address, fraudulent statements, and
         counterfeiting. 8 U.S.C. § 1306 (a)-(d). These provisions
         include no mention of state participation in the registration
         scheme. By contrast, Congress provided very specific direc-
         tions for state participation in 8 U.S.C. § 1357, demonstrating
         that it knew how to ask for help where it wanted help; it did
         not do so in the registration scheme.

           Arizona argues that Section 3 is not preempted because
         Congress has “invited states to reinforce federal alien classifi-
         cations.” Attempting to support this argument, Arizona cites
         INA sections outside the registration scheme where Congress
         has expressly indicated how and under what conditions states
         should help the federal government in immigration regulation.
         See 8 U.S.C. §§ 1621-25, 1324a(h)(2). The sections Arizona
Case: 10-16645 04/11/2011 Page: 24 of 87                    ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                      4831
         cites authorize states to limit certain immigrants’ eligibility
         for benefits and to impose sanctions on employers who
         employ unauthorized immigrants. We are not persuaded by
         Arizona’s argument. An authorization from one section does
         not—without more—carry over to other sections. Nothing in
         the text of the INA’s registration provisions indicates that
         Congress intended for states to participate in the enforcement
         or punishment of federal immigration registration rules.

            [14] In addition, S.B. 1070 Section 3 plainly stands in
         opposition to the Supreme Court’s direction: “where the fed-
         eral government, in the exercise of its superior authority in
         this field, has enacted a complete scheme of regulation and
         has therein provided a standard for the registration of aliens,
         states cannot, inconsistently with the purpose of Congress,
         conflict or interfere with, curtail or complement, the federal
         law, or enforce additional or auxiliary regulations.” Hines,
         312 U.S. at 66-67. In Hines, the Court considered the preemp-
         tive effect of a precursor to the INA, but the Court’s language
         speaks in general terms about “a complete scheme of
         regulation,”—as to registration, documentation, and posses-
         sion of proof thereof— which the INA certainly contains.
         Section 3’s state punishment for federal registration violations
         fits within the Supreme Court’s very broad description of pro-
         scribed state action in this area—which includes “comple-
         ment[ing]” and “enforc[ing] additional or auxiliary
         regulations.”16 Id.
           16
              We are also unpersuaded by Arizona’s contention that our decision in
         Air Conditioning & Refrigeration Inst. v. Energy Res. Conservation &
         Dev. Comm’n, 410 F.3d 492 (9th Cir. 2005), permits the State to impose
         a requirement that is the same as the federal standard. In Air Conditioning,
         we considered the effect of an express preemption provision in a federal
         statute that regulated activity in an area “where there is no history of sig-
         nificant federal presence.” Id. at 494-96. Therefore, we applied a presump-
         tion against preemption which required us to give the express preemption
         provision “a narrow interpretation.” Id. at 496. By contrast, there is a “his-
         tory of significant federal presence” in immigration registration, so there
         is no presumption against preemption of Section 3. Moreover, there is no
         express preemption provision in the federal registration scheme for this
         court to interpret—narrowly or otherwise. Therefore, our decision in Air
         Conditioning is not relevant here.
Case: 10-16645 04/11/2011 Page: 25 of 87            ID: 7711547 DktEntry: 199-1




         4832          UNITED STATES v. STATE OF ARIZONA
            The Supreme Court’s more recent preemption decisions
         involving comprehensive federal statutory schemes also indi-
         cate that federal law preempts S.B. 1070 Section 3. In Buck-
         man, the Supreme Court held that the Food Drug and
         Cosmetics Act (“FDCA”) conflict preempted a state law fraud
         claim against defendants who allegedly made misrepresenta-
         tions to the Food and Drug Administration (“FDA”). 531 U.S.
         at 343. The Court explained that private parties could not
         assert state-fraud on the FDA claims because, “the existence
         of the[ ] federal enactments is a critical element in their case.”
         Id. at 353. The same principle applies here to S.B. 1070 Sec-
         tion 3, which makes the substantive INA registration require-
         ments “a critical element” of the state law.

            By contrast, the Supreme Court found that state law claims
         were not preempted in Medtronic, Inc. v. Lohr, 518 U.S. 470
         (1996) (holding that an express preemption provision in the
         federal Medical Device Amendments to the FDCA did not
         preclude a state common law negligence action against the
         manufacturer of an allegedly defective medical device), Altria
         Grp., Inc. v. Good, 129 S. Ct. 538 (2008) (holding that the
         federal Labeling Act did not expressly preempt plaintiffs’
         claims under the Maine Unfair Trade Practices Act alleging
         that Altria’s advertising of light cigarettes was fraudulent), or
         Wyeth, 129 S. Ct. at 1193 (holding that the FDA’s drug label-
         ing judgments pursuant to the FDCA did not obstacle preempt
         state law products liability claims). In these cases, the state
         laws’ “generality le[ft] them outside the category of require-
         ments that [the federal statute] envisioned.” Medtronic, 518
         U.S. at 502. The state law claim in Medtronic was negligence,
         518 U.S. at 502, the state statute in Altria was unfair business
         practices, 129 S. Ct. at 541, and the state law claim in Wyeth
         was products liability, 129 S. Ct. at 1193. All of the state laws
         at issue in these cases had significantly wider applications
         than the federal statutes that the Court found did not preempt
         them. Here, however, Section 3’s “generality” has no wider
         application than the INA.
Case: 10-16645 04/11/2011 Page: 26 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA              4833
           In addition, as detailed with respect to Section 2(B) above,
         S.B. 1070’s detrimental effect on foreign affairs, and its
         potential to lead to 50 different state immigration schemes pil-
         ing on top of the federal scheme, weigh in favor of the pre-
         emption of Section 3.

            [15] In light of the foregoing, we conclude that the United
         States has met its burden to show that there is likely no set of
         circumstances under which S.B. 1070 Section 3 would be
         valid, and it is likely to succeed on the merits of its challenge.
         The district court did not abuse its discretion by concluding
         the same.

         IV.   Section 5(C)

            [16] S.B. 1070 Section 5(C) provides that it “is unlawful
         for a person who is unlawfully present in the United States
         and who is an unauthorized alien to knowingly apply for
         work, solicit work in a public place or perform work as an
         employee or independent contractor in this state.” Ariz. Rev.
         Stat. Ann. § 13-2928(C) (2010). Violation of this provision is
         a class 1 misdemeanor, which carries a six month maximum
         term of imprisonment. Ariz. Rev. Stat. Ann. §§ 13-2928(F),
         13-707(A)(1) (2010). Thus, Section 5(C) criminalizes unau-
         thorized work and attempts to secure such work.

            We have previously found that “because the power to regu-
         late the employment of unauthorized aliens remains within the
         states’ historic police powers, an assumption of non-
         preemption applies here.” Chicanos Por La Causa, Inc. v.
         Napolitano, 558 F.3d 856, 865 (9th Cir. 2009), cert. granted,
         Chamber of Commerce of the U.S. v. Candelaria, 130 S. Ct.
         3498 (2010). Therefore, with respect to S.B. 1070 Section
         5(C), we “start with the assumption that the historic police
         powers of the States were not to be superseded by the Federal
         Act unless that was the clear and manifest purpose of Con-
         gress.” Wyeth, 129 S. Ct. at 1194 (internal quotations and cita-
         tions omitted) (quoting Medtronic, 518 U.S. at 485).
Case: 10-16645 04/11/2011 Page: 27 of 87                  ID: 7711547 DktEntry: 199-1




         4834            UNITED STATES v. STATE OF ARIZONA
            Within the INA, Congress first tackled the problem of
         unauthorized immigrant employment in the Immigration
         Reform and Control Act of 1986 (“IRCA”). We have previ-
         ously reviewed IRCA’s legislative history and Congress’
         decision not to criminalize unauthorized work. See Nat’l Ctr.
         for Immigrants’ Rights, Inc. v. I.N.S., 913 F.2d 1350 (9th Cir.
         1990), rev’d on other grounds, 502 U.S. 183 (1991). In this
         case, we are bound by our holding in National Center regard-
         ing Congressional intent.

            [17] In National Center, we considered whether the INA,
         through 8 U.S.C. § 1252(a), authorized the Immigration and
         Naturalization Service (“INS”) to promulgate regulations
         which “imposed a condition against employment in appear-
         ance and delivery bonds of aliens awaiting deportation hear-
         ings.” Id. at 1351. To decide this question, we carefully
         reviewed the history of employment-related provisions in the
         INA’s legislative scheme—including the legislative history of
         the IRCA amendments. Id. at 1364-70. We concluded that
         “[w]hile Congress initially discussed the merits of fining,
         detaining or adopting criminal sanctions against the employee,
         it ultimately rejected all such proposals . . . Congress quite
         clearly was willing to deter illegal immigration by making
         jobs less available to illegal aliens but not by incarcerating or
         fining aliens who succeeded in obtaining work.”17 Id. at 1367-
         68.

            [18] At oral argument, Arizona asserted that National Cen-
         ter does not control our analysis of Section 5(C) because it
         addressed the limited issue of whether the INS could require
         a condition against working in appearance and delivery
         bonds, which—according to Arizona—has no application to
           17
             We find it particularly relevant here that during the hearings which
         shaped IRCA, the Executive Assistant to the INS Commissioner stated
         that the INS did “not expect the individual to starve in the United States
         while he is exhausting both the administrative and judicial roads that the
         [INA] gives him.” National Center, 913 F.2d at 1368.
Case: 10-16645 04/11/2011 Page: 28 of 87                  ID: 7711547 DktEntry: 199-1




                         UNITED STATES v. STATE OF ARIZONA                    4835
         whether a state statute can criminalize unauthorized work. We
         agree that the ultimate legal question before us in National
         Center was distinct from the present dispute. Nonetheless, we
         do not believe that we can revisit our previous conclusion
         about Congress’ intent simply because we are considering the
         effect of that intent on a different legal question. See Over-
         street v. United Bhd. of Carpenters and Joiners of America,
         Local Union No. 1506, 409 F.3d 1199, 1205 n.8 (9th Cir.
         2005) (“Ordinarily, a three-judge panel ‘may not overrule a
         prior decision of the court.’ ” (quoting Miller v. Gammie, 335
         F.3d 889, 899 (9th Cir. 2003) (en banc)). Therefore, our deci-
         sion in National Center requires us to conclude that federal
         law likely preempts S.B. 1070 Section 5(C), since the state
         law conflicts with what we have found was Congress’ IRCA
         intent.

            [19] The text of the relevant IRCA statutory provision—8
         U.S.C. § 1324a—also supports this conclusion. Section 1324a
         establishes a complex scheme to discourage the employment
         of unauthorized immigrants—primarily by penalizing
         employers who knowingly or negligently hire them. The stat-
         ute creates a system through which employers are obligated
         to verify work authorization.18 8 U.S.C. § 1324a(b). The veri-
            18
               In Chicanos Por La Causa, Inc. v. Napolitano, 558 F.3d 856 (9th Cir.
         2009), cert. granted sub nom., Chamber of Commerce of the U.S. v.
         Candelaria, 130 S. Ct. 3498 (2010), we held that IRCA did not preempt
         the Legal Arizona Workers Act, Ariz. Rev. Stat. Ann. § 23-211 et seq.
         IRCA contains an express preemption provision, as well as a savings
         clause: “The provisions of this section preempt any State or local law
         imposing civil or criminal sanctions (other than through licensing and sim-
         ilar laws) upon those who employ . . . unauthorized aliens.” 8 U.S.C.
         § 1324a(h)(2). In Chicanos, we held that the Legal Arizona Workers Act
         —which targets employers who hire undocumented immigrants and
         revokes their state business licenses—fits within Congress’ intended
         meaning of “licensing” law in IRCA’s savings clause and is therefore not
         preempted. 558 F.3d at 864-66. We also held that the INA, which makes
         the use of E-Verify voluntary, does not impliedly preempt Arizona from
         mandating that employers use the E-Verify system. Id. at 866-67.
Case: 10-16645 04/11/2011 Page: 29 of 87                  ID: 7711547 DktEntry: 199-1




         4836            UNITED STATES v. STATE OF ARIZONA
         fication process includes a requirement that potential employ-
         ees officially attest that they are authorized to work. 8 U.S.C.
         § 1324a(b)(2). The statute provides that the forms potential
         employees use to make this attestation “may not be used for
         purposes other than for enforcement of this chapter and” 18
         U.S.C. §§ 1001, 1028, 1546 and 1621. 8 U.S.C.
         § 1324a(b)(5). These sections of Title 18 criminalize know-
         ingly making a fraudulent statement or writing; knowingly
         making or using a false or stolen identification document;
         forging or falsifying an immigration document; and commit-
         ting perjury by knowingly making a false statement after tak-
         ing an oath in a document or proceeding to tell the truth. This
         is the exclusive punitive provision against unauthorized work-
         ers in 8 U.S.C § 1324a. All other penalties in the scheme are
         exacted on employers, reflecting Congress’ choice to exert the
         vast majority of pressure on the employer side.

            In addition, other provisions in 8 U.S.C. § 1324a provide
         affirmative protections to unauthorized workers, demonstrat-
         ing that Congress did not intend to permit the criminalization
         of work. Subsection 1324a(d)(2)(C) provides that “[a]ny per-
         sonal information utilized by the [authorization verification]
         system may not be made available to Government agencies,
         employers, and other persons except to the extent necessary
         to verify that an individual is not an unauthorized alien.” This
         provision would prohibit Arizona from using personal infor-
         mation in the verification system for the purpose of investi-
         gating or prosecuting violations of S.B. 1070 Section 5(C).
         Subsection 1324a(d)(2)(F) provides in even clearer language
         that “[t]he [verification] system may not be used for law
         enforcement purposes, other than for enforcement of this
         chapter or” the aforementioned Title 18 fraud sections.

         Although Chicanos and the present case both broadly concern the preemp-
         tive effect of IRCA, the specific issues in these cases do not overlap. The
         scope of “licensing” law in the savings clause of the express preemption
         provision in IRCA has no bearing on whether IRCA impliedly preempts
         Arizona from enacting sanctions against undocumented workers.
Case: 10-16645 04/11/2011 Page: 30 of 87             ID: 7711547 DktEntry: 199-1




                        UNITED STATES v. STATE OF ARIZONA              4837
            Subsection 1324a(g)(1) demonstrates Congress’ intent to
         protect unauthorized immigrant workers from financial
         exploitation—a burden less severe than incarceration. This
         section provides that “[i]t is unlawful for a person or other
         entity, in the hiring . . . of any individual, to require the indi-
         vidual to post a bond or security, to pay or agree to pay an
         amount, or otherwise to provide a financial guarantee or
         indemnity, against any potential liability arising under this
         section relating to such hiring . . . of the individual.” Subsec-
         tion 1324a(e) provides for a system of complaints, investiga-
         tion, and adjudication by administrative judges for employers
         who violate subsection (g)(1). The penalty for a violation is
         “$1,000 for each violation” and “an administrative order
         requiring the return of any amounts received . . . to the
         employee or, if the employee cannot be located, to the general
         fund of the Treasury.” 8 U.S.C. § 1324a(g)(2). Here, Con-
         gress could have required that employers repay only autho-
         rized workers from whom they extracted a financial bond.
         Instead, Congress required employers to repay any employee
         —including undocumented employees. Where Congress did
         not require undocumented workers to forfeit their bonds, we
         do not believe Congress would sanction the criminalization of
         work.

            We therefore conclude that the text of 8 U.S.C. § 1324a,
         combined with legislative history demonstrating Congress’
         affirmative choice not to criminalize work as a method of dis-
         couraging unauthorized immigrant employment, likely
         reflects Congress’ clear and manifest purpose to supercede
         state authority in this context. We are further guided by the
         Supreme Court’s decision in Puerto Rico Dep’t of Consumer
         Affairs v. Isla Petroleum Corp., 485 U.S. 495 (1988). There,
         the Court explained:

             [D]eliberate federal inaction could always imply pre-
             emption, which cannot be. There is no federal pre-
             emption in vacuo, without a constitutional text or a
             federal statute to assert it. Where a comprehensive
Case: 10-16645 04/11/2011 Page: 31 of 87            ID: 7711547 DktEntry: 199-1




         4838          UNITED STATES v. STATE OF ARIZONA
             federal scheme intentionally leaves a portion of the
             regulated field without controls, then the pre-
             emptive inference can be drawn—not from federal
             inaction alone, but from inaction joined with action.

         Id. at 503. Given the facts in Isla, the Court could not draw
         this preemptive inference because “Congress ha[d] withdrawn
         from all substantial involvement in petroleum allocation and
         price regulation.” Id. at 504.

            The present case, however, presents facts likely to support
         the kind of preemptive inference that the Supreme Court
         endorsed, but did not find, in Isla. Here, Congress’ inaction
         in not criminalizing work, joined with its action of making it
         illegal to hire unauthorized workers, justifies a preemptive
         inference that Congress intended to prohibit states from crimi-
         nalizing work. Far from the situation in Isla, Congress has not
         “withdrawn all substantial involvement” in preventing unau-
         thorized immigrants from working in the United States. It has
         simply chosen to do so in a way that purposefully leaves part
         of the field unregulated.

            We are also guided by the Supreme Court’s recognition,
         even before IRCA, that a “primary purpose in restricting
         immigration is to preserve jobs for American workers.” Sure-
         Tan, Inc. v. NLRB, 467 U.S. 883, 893 (1984). As Arizona
         states, “Section 5(C) clearly furthers the strong federal policy
         of prohibiting illegal aliens from seeking employment in the
         United States.” The Supreme Court has cautioned, however,
         that “conflict in technique can be fully as disruptive to the
         system Congress erected as conflict in overt policy.” Gould,
         475 U.S. at 286 (quoting Motor Coach Emps. v. Lockridge,
         403 U.S. 274, 287 (1971)). In Crosby, the Court explained
         that “a common end hardly neutralizes conflicting means.”
         530 U.S. at 379-80. Similarly, in Garamendi, the Court
         explained that a state law was preempted because “[t]he basic
         fact is that California seeks to use an iron fist where the Presi-
         dent has consistently chosen kid gloves.” 539 U.S. at 427. The
Case: 10-16645 04/11/2011 Page: 32 of 87           ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA            4839
         problem with a state adopting a different technique in pursuit
         of the same goal as a federal law, is that “[s]anctions are
         drawn not only to bar what they prohibit but to allow what
         they permit, and the inconsistency of sanctions . . . under-
         mines the congressional calibration of force.” Crosby, 530
         U.S. at 380.

            In the context of unauthorized immigrant employment,
         Congress has deliberately crafted a very particular calibration
         of force which does not include the criminalization of work.
         By criminalizing work, S.B. 1070 Section 5(C) constitutes a
         substantial departure from the approach Congress has chosen
         to battle this particular problem. Therefore, Arizona’s asser-
         tion that this provision “furthers the strong federal policy”
         does not advance its argument against preemption. Sharing a
         goal with the United States does not permit Arizona to “pull[ ]
         levers of influence that the federal Act does not reach.”
         Crosby, 530 U.S. at 376. By pulling the lever of criminalizing
         work—which Congress specifically chose not to pull in the
         INA—Section 5(C) “stands as an obstacle to the accomplish-
         ment and execution of the full purposes and objectives of
         Congress.” Hines, 312 U.S. at 67. It is therefore likely that
         federal law preempts Section 5(C).

           In addition, as detailed with respect to Section 2(B) above,
         S.B. 1070’s detrimental effect on foreign affairs, and its
         potential to lead to 50 different state immigration schemes pil-
         ing on top of the federal scheme, weigh in favor of the pre-
         emption of Section 5(C).

            [20] In light of the foregoing, we conclude that the United
         States has met its burden to show that there is likely no set of
         circumstances under which S.B. 1070 Section 5(C) would not
         be preempted, and it is likely to succeed on the merits of its
         challenge. The district court did not abuse its discretion by
         concluding the same.
Case: 10-16645 04/11/2011 Page: 33 of 87                      ID: 7711547 DktEntry: 199-1




         4840              UNITED STATES v. STATE OF ARIZONA
         V.     Section 6

           S.B. 1070 Section 6 provides that “[a] peace officer, with-
         out a warrant, may arrest a person if the officer has probable
         cause to believe . . . [t]he person to be arrested has committed
         any public offense that makes the person removable from the
         United States.”19 Ariz. Rev. Stat. Ann. § 13-3883(A)(5)
         (2010).

            [21] We first address the meaning of this Section. S.B.
         1070 Section 6 added only subsection 5 to Ariz. Rev. Stat.
         Ann. § 13-3883(A), which authorizes warrantless arrests. Sec-
         tion 13-3883(A) already allowed for warrantless arrests for
         felonies, misdemeanors, petty offenses, and certain traffic-
         related criminal violations. Therefore, to comply with Arizona
         case law that “[e]ach word, phrase, clause, and sentence . . .
         must be given meaning so that no part will be void, inert,
         redundant, or trivial,” Williams v. Thude, 934 P.2d 1349,
         1351 (Ariz. 1997) (internal quotations omitted), we conclude,
         as the district court did, that Section 6 “provides for the war-
         rantless arrest of a person where there is probable cause to
         believe the person committed a crime in another state that
         would be considered a crime if it had been committed in Ari-
         zona and that would subject the person to removal from the
         United States.” 703 F. Supp. 2d at 1005 (emphasis in origi-
         nal). Section 6 also allows for warrantless arrests when there
         is probable cause to believe that an individual committed a
         removable offense in Arizona, served his or her time for the
         criminal conduct, and was released; and when there is proba-
         ble cause to believe that an individual was arrested for a
         removable offense but was not prosecuted.
           19
              Arizona law defines “public offense” as “conduct for which a sentence
         to a term of imprisonment or of a fine is provided by any law of the state
         in which it occurred or by any law, regulation or ordinance of a political
         subdivision of that state and, if the act occurred in a state other than this
         state, it would be so punishable under the laws, regulations or ordinances
         of this state or of a political subdivision of this state if the act had occurred
         in this state.” Ariz. Rev. Stat. Ann. § 13-105(26) (2009).
Case: 10-16645 04/11/2011 Page: 34 of 87                  ID: 7711547 DktEntry: 199-1




                         UNITED STATES v. STATE OF ARIZONA                   4841
            Thus, the question we must decide is whether federal law
         likely preempts Arizona from allowing its officers to effect
         warrantless arrests based on probable cause of removability.
         Because arresting immigrants for civil immigration violations
         is not a “field which the States have traditionally occupied,”
         we do not start with a presumption against preemption of Sec-
         tion 6. Wyeth, 129 S. Ct. at 1194.

            [22] We first turn to whether Section 6 is consistent with
         Congressional intent. As authorized by 8 U.S.C. § 1252c,
         state and local officers may, “to the extent permitted by rele-
         vant State . . . law,” arrest and detain an individual who:

                (1) is an alien illegally present in the United States;
                and

                (2) has previously been convicted of a felony in the
                United States and deported or left the United States
                after such conviction, but only after the State or local
                law enforcement officials obtain appropriate confir-
                mation from the Immigration and Naturalization Ser-
                vice of the status of such individual.

         8 U.S.C. § 1252c (emphasis added). Nothing in this provision
         permits warrantless arrests, and the authority is conditioned
         on compliance with a mandatory obligation to confirm an
         individual’s status with the federal government prior to arrest.
         Moreover, this provision only confers state or local arrest
         authority where the immigrant has been convicted of a felony.
         Section 6, by contrast, permits warrantless arrests if there is
         probable cause that a person has “committed any public
         offense that makes the person removable.” Misdemeanors, not
         just felonies, can result in removablility. See generally
         Fernandez-Ruiz v. Gonzales, 466 F.3d 1121 (9th Cir. 2006)
         (en banc). Thus, Section 6 authorizes state and local officers
         to effectuate more intrusive arrests than Congress has permit-
         ted in Section 1252c.20 Moreover, none of the circumstances
           20
              Arizona argues that we should “construe[ ] section 6 so as to require
         officers to confirm with federal authorities that an alien has committed a
Case: 10-16645 04/11/2011 Page: 35 of 87                  ID: 7711547 DktEntry: 199-1




         4842            UNITED STATES v. STATE OF ARIZONA
         in which Congress has permitted federal DHS officers to
         arrest immigrants without a warrant are as broad as Section 6.
         Absent a federal officer actually viewing an immigration vio-
         lation, warrantless arrests under 8 U.S.C. § 1357(a) require a
         likelihood that the immigrant will escape before a warrant can
         be obtained. 8 U.S.C. §§ 1357(a)(2), (a)(4), (a)(5). Section 6
         contains no such requirement and we are not aware of any
         INA provision indicating that Congress intended state and
         local law enforcement officers to enjoy greater authority to
         effectuate a warrantless arrest than federal immigration offi-
         cials.

            Thus, Section 6 significantly expands the circumstances in
         which Congress has allowed state and local officers to arrest
         immigrants. Federal law does not allow these officers to con-
         duct warrantless arrests based on probable cause of civil
         removability, but Section 6 does. Therefore, Section 6 inter-
         feres with the carefully calibrated scheme of immigration
         enforcement that Congress has adopted, and it appears to be
         preempted. Arizona suggests, however, that it has the inherent
         authority to enforce federal civil removability without federal
         authorization, and therefore that the United States will not
         ultimately prevail on the merits. We do not agree. Contrary to
         the State’s view, we simply are not persuaded that Arizona
         has the authority to unilaterally transform state and local law
         enforcement officers into a state-controlled DHS force to
         carry out its declared policy of attrition.

         public offense that makes the alien removable before making a warrantless
         arrest under section 6.” Even if we interpreted Section 6 as Arizona sug-
         gests, the provision would still permit more intrusive state arrests than
         Congress has sanctioned, because it permits arrests on the basis of misde-
         meanor removability, which Congress has not provided for in 8 U.S.C.
         § 1252c. Further, even if a law enforcement officer confirmed with the
         federal government that an individual had been convicted of murder—a
         felony that would clearly result in removability, see 8 U.S.C.
         § 1227(a)(2)(A)(iii)—Section 6 would still expand the scope of § 1252c
         by permitting warrantless arrests.
Case: 10-16645 04/11/2011 Page: 36 of 87                   ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                    4843
            [23] We have previously suggested that states do not have
         the inherent authority to enforce the civil provisions of federal
         immigration law. In Gonzales v. City of Peoria, 722 F.2d 468,
         475 (9th Cir. 1983), overruled on other grounds by Hodgers-
         Durgin v. de la Vina, 199 F.3d 1037 (9th Cir. 1999), we held
         that “federal law does not preclude local enforcement of the
         criminal provisions of the [INA].” (Emphasis added). There,
         we “assume[d] that the civil provisions of the [INA] regulat-
         ing authorized entry, length of stay, residence status, and
         deportation, constitute such a pervasive regulatory scheme, as
         would be consistent with the exclusive federal power over
         immigration.” Id. at 474-75 (emphasis added). We are not
         aware of any binding authority holding that states possess the
         inherent authority to enforce the civil provisions of federal
         immigration law—we now hold that states do not have such
         inherent authority.21

           The Sixth Circuit has come to the same conclusion. United
         States v. Urrieta, 520 F.3d 569 (6th Cir. 2008).22 In Urrieta,
            21
               The dissent argues that “the Supreme Court explicitly recognized—in
         one of our California cases—that state police officers have authority to
         question a suspect regarding his or her immigration status.” Dissent at
         4887 (citing Muehler v. Mena, 544 U.S. 93, 101 (2005)). The dissent mis-
         characterizes the issue in Mena and the facts of the case in order to make
         it appear relevant to the case before us now. The Court explained that “[a]s
         the Court of Appeals did not hold that the detention was prolonged by the
         questioning, there was no additional seizure within the meaning of the
         Fourth Amendment. Hence, the officers did not need reasonable suspicion
         to ask Mena for her name, date and place of birth, or immigration status.”
         Id. at 101. In summarizing the facts of the case, the Court explained that,
         “[a]ware that the West Side Locos gang was composed primarily of illegal
         immigrants, the officers had notified the Immigration and Naturalization
         Service (INS) that they would be conducting the search, and an INS offi-
         cer accompanied the officers executing the warrant. During their detention
         in the garage, an officer asked for each detainee’s name, date of birth,
         place of birth, and immigration status. The INS officer later asked the
         detainees for their immigration documentation.” Id. at 96. Thus, contrary
         to the dissent’s contention, Mena did not recognize that state officers can
         enforce federal civil immigration law with no federal supervision or
         involvement.
            22
               The dissent’s characterization of our discussion of Urrieta is inaccu-
         rate. See Dissent at 4884-85. We do not “rely” on Urrieta to conclude that
Case: 10-16645 04/11/2011 Page: 37 of 87                     ID: 7711547 DktEntry: 199-1




         4844             UNITED STATES v. STATE OF ARIZONA
         the court explained that “[i]n its response to Urrieta’s motion
         to suppress evidence, the government originally argued that
         Urrieta’s extended detention was justified on the grounds that
         . . . [county] Deputy Young had reason to suspect that Urrieta
         was an undocumented immigrant. The government withdrew
         th[is] argument, however, after conceding that [it] misstated
         the law.” Id. at 574. The Sixth Circuit cited 8 U.S.C.
         § 1357(g), which it summarized as “stating that local law
         enforcement officers cannot enforce completed violations of
         civil immigration law (i.e., illegal presence) unless specifi-
         cally authorized to do so by the Attorney General under spe-
         cial conditions.” Id. Therefore, the court required that “[t]o
         justify Urrieta’s extended detention [ ] the government must
         point to specific facts demonstrating that Deputy Young had
         a reasonable suspicion that Urrieta was engaged in some
         nonimmigration-related illegal activity.” Id.

         states do not have the inherent authority to enforce the civil provisions of
         federal immigration law. We cite this case in laying out the existing legal
         landscape on this issue.
            In addition, the dissent states that we “ignore clear Supreme Court pre-
         cedent” in concluding states do not possess this inherent authority. Dissent
         at 4886. The dissent cites three Supreme Court cases dealing with state
         officers enforcing federal criminal laws. These cases are inapposite, as
         Section 6 concerns state enforcement of federal civil immigration laws.
         Although the dissent conflates federal criminal and civil immigration laws
         in this matter, this court has long recognized the distinction. See Martinez-
         Medina v. Holder, ___ F.3d ___, 2011 WL 855791 *6 (9th Cir. 2011)
         (“Nor is there any other federal criminal statute making unlawful presence
         in the United States, alone, a federal crime, although an alien’s willful fail-
         ure to register his presence in the United States when required to do so is
         a crime . . . and other criminal statutes may be applicable in a particular
         circumstance. Therefore, Gonzales’s observation that ‘an alien who is ille-
         gally present in the United States . . . [commits] only a civil violation,’ and
         its holding that an alien’s ‘admission of illegal presence . . . does not,
         without more, provide probable cause of the criminal violation of illegal
         entry,’ always were, and remain, the law of the circuit, binding on law
         enforcement officers.”) (quoting Gonzales, 722 F.2d at 476-77 (9th Cir.
         1983).
Case: 10-16645 04/11/2011 Page: 38 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA               4845
             We recognize that our view conflicts with the Tenth Cir-
         cuit’s. See United States v. Vasquez-Alvarez, 176 F.3d 1294
         (10th Cir. 1999). In Vasquez-Alvarez, the Tenth Circuit
         affirmed the denial of a motion to suppress where the defen-
         dant’s “arrest was based solely on the fact that Vasquez was
         an illegal alien.” Id. at 1295. The arrest did not comply with
         the requirements of 8 U.S.C. § 1252c, and the defendant
         argued that the evidence found as a result of that arrest should
         be suppressed. The Tenth Circuit disagreed, holding that
         § 1252c “does not limit or displace the preexisting general
         authority of state or local police officers to investigate and
         make arrests for violations of federal laws, including immi-
         gration laws.” Id. at 1295. The Tenth Circuit based its conclu-
         sion on “§ 1252c’s legislative history and [ ] subsequent
         Congressional enactments providing additional nonexclusive
         sources of authority for state and local officers to enforce fed-
         eral immigration laws.” Id. at 1299. The legislative history to
         which the court refers consists of the comments of § 1252c’s
         sponsor, Representative Doolittle. As the court recounts, Doo-
         little stated:

             With such a threat to our public safety posed by
             criminal aliens, one would think that we would give
             law enforcement all the tools it needs to remove
             these criminals from our streets, but unfortunately
             just the opposite is true. In fact, the Federal Govern-
             ment has tied the hands of our State and local law
             enforcement officials by actually prohibiting them
             from doing their job of protecting public safety. I
             was dismayed to learn that the current Federal law
             prohibits State and local law enforcement officials
             from arresting and detaining criminal aliens whom
             they encountered through their routine duties

                ...

             My amendment would also permit State and local
             law enforcement officials to assist the INS by grant-
Case: 10-16645 04/11/2011 Page: 39 of 87                     ID: 7711547 DktEntry: 199-1




         4846             UNITED STATES v. STATE OF ARIZONA
                ing them the authority in their normal course of duty
                to arrest and detain criminal aliens until the INS can
                properly take them into Federal custody.

                  ...

                My amendment is supported by our local law
                enforcement because they know that fighting illegal
                immigration can no longer be left solely to Federal
                agencies. Let us untie the hands of those we ask to
                protect us and include my amendment in H.R. 2703
                today.

         Id. at 1298 (citing 142 Cong. Rec. 4619 (1996) (comments of
         Rep. Doolittle)). Interpreting these comments, the Tenth Cir-
         cuit stated: “As discussed at length above, § 1252c’s legisla-
         tive history demonstrates that the purpose of the provision
         was to eliminate perceived federal limitations . . . There is
         simply no indication whatsoever in the legislative history to
         § 1252c that Congress intended to displace preexisting state
         or local authority to arrest individuals violating federal immi-
         gration laws.” Id. at 1299-1300.23

            The Tenth Circuit’s interpretation of this legislative history
         is not persuasive. Section 1252c was intended to grant author-
         ity to state officers to aid in federal immigration enforcement
         because Congress thought state officers lacked that authority.
         The Tenth Circuit’s conclusion is nonsensical: we perceive no
         reason why Congress would display an intent “to displace
         preexisting . . . authority” when its purpose in passing the law
           23
             The dissent alleges that we have improperly focused on a single Rep-
         resentative’s comment in assessing the meaning of § 1252c. Dissent at
         4889-90. The dissent argues that we ought to follow the Tenth Circuit’s
         example in Vasquez-Alvarez and hold that § 1252c has no preemptive
         effect on a state’s inherent ability to enforce the civil provisions of federal
         immigration law. Dissent at 4889-91. We note that the Tenth Circuit went
         to great lengths assessing and relying on the very legislative history that
         the dissent now chastises us for evaluating.
Case: 10-16645 04/11/2011 Page: 40 of 87                  ID: 7711547 DktEntry: 199-1




                         UNITED STATES v. STATE OF ARIZONA                    4847
         was to grant authority it believed was otherwise lacking. Id.
         at 1300.

            Vasquez-Alvarez also cited “subsequent Congressional
         enactments providing additional nonexclusive sources of
         authority for state and local officers to enforce federal immi-
         gration laws” in support of its conclusion that § 1252c does
         not prevent state officers from making civil immigration-
         based arrests pursuant to state law. Id. at 1299. The court
         noted that “in the months following the enactment of § 1252c,
         Congress passed a series of provisions designed to encourage
         cooperation between the federal government and the states in
         the enforcement of federal immigration laws.” Id. at 1300
         (citing § 1357(g)). The court interpreted § 1357(g)(10) to
         mean that “formal agreement [pursuant to § 1357(g) (1)-(9)]
         is not necessary for state and local officers ‘to cooperate with
         the Attorney General in identification, apprehension, deten-
         tion, or removal of aliens.’ ” Id. at 1300 (quoting 8 U.S.C.
         § 1357(g)(10)(B)). To reason that the enactment of § 1357(g)
         means that Congress did not intend to limit state and local
         officers’ alleged inherent authority to make civil immigration
         arrests in § 1252c, requires a broad reading of § 1357(g)(10);
         we explain above in II.B. the reasons why we reject such a
         broad reading of this provision.

            Subsection (g)(10) neither grants, nor assumes the preexis-
         tence of, inherent state authority to enforce civil immigration
         laws in the absence of federal supervision. If such authority
         existed, all of 8 U.S.C. § 1357(g)—and § 1252c for that
         matter—would be superfluous, and we do not believe that
         Congress spends its time passing unnecessary laws.24
           24
             The U.S. Department of Justice’s Office of Legal Counsel (“OLC”)
         issued a memorandum in 2002—at which time OLC was headed by then
         Associate Attorney General Jay C. Bybee, now a United States Circuit
         Judge, as Arizona emphasizes—concluding that (1) the authority to arrest
         for violation of federal law inheres in the states, subject only to preemp-
         tion by federal law; (2) a 1996 OLC memo incorrectly concluded that state
Case: 10-16645 04/11/2011 Page: 41 of 87                    ID: 7711547 DktEntry: 199-1




         4848             UNITED STATES v. STATE OF ARIZONA
            [24] In sum, we are not persuaded that Arizona has the
         inherent authority to enforce the civil provisions of federal
         immigration law. Therefore, Arizona must be federally-
         authorized to conduct such enforcement. Congress has created
         a comprehensive and carefully calibrated scheme—and has
         authorized the Executive to promulgate extensive regulations
         —for adjudicating and enforcing civil removability. S.B. 1070
         Section 6 exceeds the scope of federal authorization for Ari-
         zona’s state and local officers to enforce the civil provisions
         of federal immigration law. Section 6 interferes with the fed-
         eral government’s prerogative to make removability determi-
         nations and set priorities with regard to the enforcement of
         civil immigration laws. Accordingly, Section 6 stands as an
         obstacle to the full purposes and objectives of Congress.

         police lack the authority to arrest immigrants on the basis of civil deporta-
         bility; and (3) 8 U.S.C. § 1252c does not preempt state arrest authority. To
         conclude that § 1252c does not preempt inherent state arrest authority, the
         OLC memo relies entirely on the Tenth Circuit’s decision in Vasquez-
         Alvarez—the logic of which we have already rejected.
            The dissent quotes from the 2002 OLC memo in claiming that § 1252c
         is not made superfluous by interpreting it to have no preemptive effect.
         Dissent at 4893. We are neither persuaded, nor bound by the arguments
         in this memo. It is an axiomatic separation of powers principle that legal
         opinions of Executive lawyers are not binding on federal courts. The OLC
         memo itself demonstrates why this is: the OLC’s conclusion about the
         issue in the 2002 memo was different in 1996 under the direction of Presi-
         dent Clinton, and was different in 1989, under the direction of President
         George H.W. Bush.
            The dissent also claims that “Congress has authority to enact legislation
         which is designed merely to clarify, without affecting the distribution of
         power.” Dissent at 4893. The dissent cites language from the
         Reaffirmation—Reference to One Nation Under God in the Pledge of
         Allegiance, stating, “An Act to reaffirm the reference to one Nation under
         God.” Pub. L. No. 107-293 (2002). The dissent’s argument is unavailing,
         as § 1252c contains no reference to anything remotely related to a “reaffir-
         mation” of a state’s alleged inherent authority to enforce the civil provi-
         sions of federal immigration law.
Case: 10-16645 04/11/2011 Page: 42 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA              4849
           In addition, as detailed with respect to Section 2(B) above,
         S.B. 1070’s detrimental effect on foreign affairs, and its
         potential to lead to 50 different state immigration schemes pil-
         ing on top of the federal scheme, weigh in favor of the pre-
         emption of Section 6.

            [25] In light of the foregoing, we conclude that the United
         States has met its burden to show that there is likely no set of
         circumstances under which S.B. 1070 Section 6 would be
         valid, and it is likely to succeed on the merits of its challenge.
         The district court did not abuse its discretion by concluding
         the same.

         VI.   Equitable Factors

            Once a party moving for a preliminary injunction has dem-
         onstrated that it is likely to succeed on the merits, courts must
         consider whether the party will suffer irreparable harm absent
         injunctive relief, and whether the balance of the equities and
         the public interest favor granting an injunction. Winter v. Nat-
         ural Res. Def. Council Inc., 129 S. Ct. 365, 374 (2008).

            We have “stated that an alleged constitutional infringement
         will often alone constitute irreparable harm.” Assoc. Gen.
         Contractors v. Coal. For Econ. Equity, 950 F.2d 1401, 1412
         (9th Cir. 1991) (internal quotation marks omitted). We have
         found that “it is clear that it would not be equitable or in the
         public’s interest to allow the state . . . to violate the require-
         ments of federal law, especially when there are no adequate
         remedies available . . . . In such circumstances, the interest of
         preserving the Supremacy Clause is paramount.” Cal. Phar-
         macists Ass’n v. Maxwell-Jolly, 563 F.3d 847, 852-53 (9th
         Cir. 2009) (emphasis added); see also Am. Trucking Ass’ns,
         Inc. v. City of Los Angeles, 559 F.3d 1046, 1059-60 (9th Cir.
         2009) (recognizing that the balance of equities and the public
         interest weighed in favor of granting a preliminary injunction
         against a likely-preempted local ordinance).
Case: 10-16645 04/11/2011 Page: 43 of 87           ID: 7711547 DktEntry: 199-1




         4850          UNITED STATES v. STATE OF ARIZONA
           [26] Accordingly, we find that as to the S.B. 1070 Sections
         on which the United States is likely to prevail, the district
         court did not abuse its discretion in finding that the United
         States demonstrated that it faced irreparable harm and that
         granting the preliminary injunction properly balanced the
         equities and was in the public interest.

                                  Conclusion

            For the foregoing reasons, we AFFIRM the preliminary
         injunction enjoining enforcement of S.B. 1070 Sections 2(B),
         3, 5(C), and 6.

           AFFIRMED; REMANDED.



         NOONAN, Circuit Judge, concurring:

           I concur in the opinion of the court. I write separately to
         emphasize the intent of the statute and its incompatibility with
         federal foreign policy.

           Consideration of the constitutionality of the statute begins
         with Section 1 of the law, which in entirety, reads as follows:

             Sec. 1. Intent

             The legislature finds that there is a compelling inter-
             est in the cooperative enforcement of federal immi-
             gration laws throughout all of Arizona. The
             legislature declares that the intent of this act is to
             make attrition through enforcement the public policy
             of all state and local government agencies in Ari-
             zona. The provisions of this act are intended to work
             together to discourage and deter the unlawful entry
             and presence of aliens and economic activity by per-
             sons unlawfully present in the United States.
Case: 10-16645 04/11/2011 Page: 44 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA             4851
            This section of the act constitutes an authoritative statement
         of the legislative purpose. The purpose is “attrition,” a noun
         which is unmodified but which can only refer to the attrition
         of the population of immigrants unlawfully in the state. The
         purpose is to be accomplished by “enforcement,” also unmod-
         ified but in context referring to enforcement of law by the
         agencies of Arizona. The provisions of the act are “intended
         to work together.” Working together, the sections of the stat-
         ute are meant “to discourage and deter the unlawful entry and
         presence of aliens and economic activity by persons unlaw-
         fully present in the United States.”

            It would be difficult to set out more explicitly the policy of
         a state in regard to aliens unlawfully present not only in the
         state but in the United States. The presence of these persons
         is to be discouraged and deterred. Their number is to be
         diminished. Without qualification, Arizona establishes its pol-
         icy on immigration.

            As Section 1 requires, each section of the statute must be
         read with its stated purpose in mind. Section 2 might, in isola-
         tion from Section 1, be read as requiring information only.
         Such a reading would ignore the intent established in Section
         1, to secure attrition through enforcement. As the United
         States observes, Arizona already had the capability of obtain-
         ing information on immigrants by consulting the federal data-
         base maintained by the federal government. Section 2 of the
         statute provides for more — for the detention of immigrants
         to achieve the purpose of the statute. Section 2 is not intended
         as a means of acquiring information. It is intended to work
         with the other provisions of the act to achieve enforcement.

            As the opinion of the court makes clear, Sections 3, 5 and
         6 are unconstitutional. Section 2 is equally unconstitutional in
         its function as their support.

            Section 1’s profession of “cooperative” enforcement of fed-
         eral immigration laws does not alter Arizona’s enactment of
Case: 10-16645 04/11/2011 Page: 45 of 87           ID: 7711547 DktEntry: 199-1




         4852          UNITED STATES v. STATE OF ARIZONA
         its own immigration policy distinct from the immigration pol-
         icy and the broader foreign policy of the United States.

            Federal foreign policy is a pleonasm. What foreign policy
         can a federal nation have except a national policy? That fifty
         individual states or one individual state should have a foreign
         policy is absurdity too gross to be entertained. In matters
         affecting the intercourse of the federal nation with other
         nations, the federal nation must speak with one voice.

            That immigration policy is a subset of foreign policy fol-
         lows from its subject: the admission, regulation and control of
         foreigners within the United States. By its subject, immigra-
         tion policy determines the domestication of aliens as Ameri-
         can citizens. It affects the nation’s interactions with foreign
         populations and foreign nations. It affects the travel of for-
         eigners here and the trade conducted by foreigners here. It
         equally and reciprocally bears on the travel and trade of
         Americans abroad. As the declarations of several countries or
         governmental bodies demonstrate in this case, what is done to
         foreigners here has a bearing on how Americans will be
         regarded and treated abroad.

            That the movement of the people of one nation into the
         boundaries of another nation is a matter of national security
         is scarcely a doubtful or debatable matter. Almost everyone
         is familiar with how the movement of the Angles and the Sax-
         ons into Roman Britain transformed that country. The situa-
         tion of the United States is less precarious. Nonetheless, an
         estimated 10.8 million foreigners have illegally taken up resi-
         dence in our country. U.S. Dept. of Homeland Sec., Office of
         Immigration Statistics, Estimates of the Unauthorized Immi-
         grant Population Residing in the United States: January 2010
         at 2. True, at the maximum, their number is less than 4% of
         our population. They are not about to outnumber our citizens.
         Still, in individual towns and areas those illegally present can
         be a substantial presence. In the state of Arizona, their esti-
Case: 10-16645 04/11/2011 Page: 46 of 87           ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA            4853
         mated number is 470,000, or seven percent of the population
         of the state. Id. at 4.

            The local impact appears to call for local response. Yet
         ineluctably the issue is national. The people of other nations
         are entering our nation and settling within its borders contrary
         to our nation’s stated requirements. We must deal with people
         of other nations and so must deal with other nations. The
         problems are local but our whole nation is affected. Reason-
         ably, the nation has made enforcement of criminal sanctions
         against aliens criminally present in the United States the top
         priority of the federal government. United States Sentencing
         Commission, Overview of Federal Criminal Cases Fiscal
         Year 2009 at 1.

            Against this background, the following propositions are
         clear:

            The foreign policy of the United States preempts the field
         entered by Arizona. Foreign policy is not and cannot be deter-
         mined by the several states. Foreign policy is determined by
         the nation as the nation interacts with other nations. Whatever
         in any substantial degree attempts to express a policy by a sin-
         gle state or by several states toward other nations enters an
         exclusively federal field.

            Federal foreign policy is determined by Congress when
         Congress exercises the power to declare war conferred upon
         it by Article I, Section 8 of the Constitution. Foreign policy
         is also determined by the Senate when it exercises the power
         to ratify a treaty, the power conferred upon it by Article II,
         Section 2. Congress also determines foreign policy when it
         lays excise taxes upon foreign imports under Article I, Section
         8. Congress further determines foreign policy when it autho-
         rizes sanctions against a nation, e.g., Crosby v. National For-
         eign Trade Council, 530 U.S. 363 (2000).

           The foreign policy of the nation consists in more than a
         declaration of war, the making of a treaty, the imposition of
Case: 10-16645 04/11/2011 Page: 47 of 87           ID: 7711547 DktEntry: 199-1




         4854          UNITED STATES v. STATE OF ARIZONA
         a tax, and the imposition of sanctions. The foreign policy of
         the nation is also established by acts of executive power —
         among others, executive agreements with foreign nations; the
         appointment of ambassadors to foreign nations; the exchange
         of information with foreign governments; the encouragement
         of trade with foreign countries; and the facilitation of the
         travel abroad of Americans and of travel within the United
         States by foreigners. In these several ways a federal foreign
         policy is forged that is as palpable and durable as that
         expressed by a particular act of legislation or by the ratifica-
         tion of a particular treaty.

            Less than eight years ago the Supreme Court reviewed and
         reaffirmed the position of the Executive Branch in forming
         foreign policy preemptive of legislation by a state. Am. Ins.
         Ass’n v. Garamendi, 539 U.S. 396 (2003). Strong humanitar-
         ian considerations supported California’s legislation to pro-
         vide a remedy against insurance companies that had profited
         from the Nazi treatment of Jewish victims of the Holocaust.
         Recognizing that “the iron fist” of California might be more
         effective than the gentler approach taken by the Executive
         Branch, the Supreme Court assembled cases showing the
         President’s “unique responsibility” for the conduct of foreign
         policy. Id. at 415. Noting that no express text in the Constitu-
         tion conferred this authority, the Court quoted both Hamilton
         and Madison in The Federalist on the structure of the nation
         being designed. Structure was stronger than text. The
         Supreme Court demonstrated that strength in an unbroken line
         of decisions acknowledging presidential leadership in foreign
         affairs. Id. at 413-415. Presidential power to preempt states
         from acting in matters of foreign policy is beyond question.

           To take one example from our relations to our nearest
         neighbor to the South, it is an expression of federal foreign
         policy that the State Department issues passports by whose
         use approximately twenty million American citizens enter
         Mexico annually, while the State Department annually issues
         approximately one million visas which enable citizens of
Case: 10-16645 04/11/2011 Page: 48 of 87           ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA            4855
         Mexico to enter this country. U.S. Dep’t of Commerce, Int’l
         Trade Admin., 2009 United States Resident Travel Abroad 3
         (2010); U.S. Dep’t of State, Report of the Visa Office 2010 at
         Table XVII (2011).

            The foreign policy of the United States is further estab-
         lished by trade agreements made between this country and
         Mexico manifesting the desire to permit the importation of a
         variety of goods from Mexico and the desire to export goods
         from the United States into Mexico.

            An objective assessment of the foreign policy of the United
         States toward Mexico would pronounce that policy to be one
         of cordiality, friendship and cooperation. The tangible expres-
         sion of this policy is the export of $14.8 billion in goods in
         January 2011 and the importation of $19.7 billion in goods
         from Mexico in the same month. News Release, U.S. Census
         Bureau, U.S. Bureau of Economic Analysis, U.S. Int’l Trade
         in Goods and Services 16 (March 10, 2011).

           Understandably, the United States finds such a policy pre-
         emptive of a single state’s uninvited effort to enter the field
         of immigration law.

            The Arizona statute before us has become a symbol. For
         those sympathetic to immigrants to the United States, it is a
         challenge and a chilling foretaste of what other states might
         attempt. For those burdened by unlawful immigration, it sug-
         gests how a state could tackle that problem. It is not our func-
         tion, however, to evaluate the statute as a symbol. We are
         asked to assess the constitutionality of five sections on their
         face integrated by the intent stated in Section 1. If we read
         Section 1 of the statute, the statute states the purpose of pro-
         viding a solution to illegal immigration into the United States.
         So read, the statute is a singular entry into the foreign policy
         of the United States by a single state. The district court prop-
         erly enjoined implementation of the four sections of the stat-
         ute.
Case: 10-16645 04/11/2011 Page: 49 of 87          ID: 7711547 DktEntry: 199-1




         4856          UNITED STATES v. STATE OF ARIZONA
         BEA, Circuit Judge, concurring in part and dissenting in part:

            I quite agree with the majority that “[t]he purpose of Con-
         gress is the ultimate touchstone” in determining whether Ari-
         zona’s S.B. 1070 is preempted under the Supremacy Clause.
         Retail Clerks v. Schermerhorn, 375 U.S. 96, 103 (1963).
         Thus, this court is tasked with determining whether Congress
         intended to fence off the states from any involvement in the
         enforcement of federal immigration law. It is Congress’s
         intent we must value and apply, not the intent of the Execu-
         tive Department, the Department of Justice, or the United
         States Immigration and Customs Enforcement. Moreover, it is
         the enforcement of immigration laws that this case is about,
         not whether a state can decree who can come into the country,
         what an alien may do while here, or how long an alien can
         stay in this country.

            By its very enactment of statutes, Congress has provided
         important roles for state and local officials to play in the
         enforcement of federal immigration law. First, the states are
         free, even without an explicit agreement with the federal gov-
         ernment, “to communicate with the Attorney General regard-
         ing the immigration status of any individual.” 8 U.S.C.
         § 1357(g)(10)(A). Second, to emphasize the importance of a
         state’s involvement in determining the immigration status of
         an individual, Congress has commanded that federal authori-
         ties “shall respond to an inquiry by a Federal, State, or local
         government agency, seeking to verify or ascertain the citizen-
         ship or immigration status of any individual.” Id. § 1373(c)
         (emphasis added). Third, putting to one side communications
         from and responses to a state regarding an individual’s immi-
         gration status, no agreement with the federal government is
         necessary for states “otherwise [than through communications
         regarding an individual’s immigration status] to cooperate
         with the Attorney General in the identification, apprehension,
         detention, or removal of aliens not lawfully present in the
         United States.” Id. § 1357(g)(10)(B). Finally, Congress has
         even provided that state officers are authorized to arrest and
Case: 10-16645 04/11/2011 Page: 50 of 87                      ID: 7711547 DktEntry: 199-1




                           UNITED STATES v. STATE OF ARIZONA                      4857
         detain certain illegal aliens. Id. § 1252c. Recognizing the
         important role of states in enforcing immigration law, the
         record shows that the federal government has welcomed
         efforts by New Jersey1 and Rhode Island,2 efforts which Ari-
         zona attempts to mirror with S.B. 1070. The record is bereft
         of any evidence that New Jersey’s or Rhode Island’s efforts
         have in any way interfered with federal immigration enforce-
         ment. To the contrary, the federal government embraced such
         programs and increased the number of removal officers to
         handle the increased workload.

            Nonetheless, the United States has here challenged Arizona
         S.B. 1070 before it went into effect and, thus, made a facial
         challenge to the legislation. “A facial challenge to a legisla-
         tive Act is, of course, the most difficult challenge to mount
         successfully, since the challenger must establish that no set of
         circumstances exists under which the Act would be valid.”
         United States v. Salerno, 481 U.S. 739, 745 (1987). As the
         Supreme Court stated:
           1
           In August 2007, the attorney general of New Jersey issued a directive
         which stated:
               When a local, county, or State law enforcement officer makes an
               arrest for any indictable crime, or for driving while intoxicated,
               the arresting officer or a designated officer, as part of the booking
               process, shall inquire about the arrestee’s citizenship, nationality
               and immigration status. If the officer has reason to believe that
               the person may not be lawfully present in the United States, the
               officer shall notify [ICE] during the arrest booking process.
         Anne Milgram, Attorney General Law Enforcement Directive No. 2007-3.
           2
             Rhode Island Executive Order 08-01, “Illegal Immigration Control
         Order,” issued March 27, 2008, states at paragraph 6:
               It is urged that all law enforcement officials, including state and
               local law enforcement agencies take steps to support the enforce-
               ment of federal immigration laws by investigating and determin-
               ing the immigration status of all non-citizens taken into custody,
               incarcerated, or under investigation for any crime and notifying
               federal authorities of all illegal immigrants discovered as a result
               of such investigations.
Case: 10-16645 04/11/2011 Page: 51 of 87                  ID: 7711547 DktEntry: 199-1




         4858            UNITED STATES v. STATE OF ARIZONA
               In determining whether a law is facially invalid, we
               must be careful not to go beyond the statute’s facial
               requirements and speculate about “hypothetical” or
               “imaginary” cases. . . . Exercising judicial restraint
               in a facial challenge frees the Court not only from
               unnecessary pronouncement on constitutional issues,
               but also from premature interpretations of statutes in
               areas where their constitutional application might be
               cloudy.

         Wash. State Grange v. Wash. State Republican Party, 552
         U.S. 442, 449-50 (2008). Further:

               Facial challenges are disfavored for several reasons.
               Claims of facial invalidity often rest on speculation.
               As a consequence, they raise the risk of premature
               interpretation of statutes on the basis of factually
               barebones records. Facial challenges also run con-
               trary to the fundamental principle of judicial restraint
               that courts should neither anticipate a question of
               constitutional law in advance of the necessity of
               deciding it nor formulate a rule of constitutional law
               broader than is required by the precise facts to which
               it is to be applied. Finally, facial challenges threaten
               to short circuit the democratic process by preventing
               laws embodying the will of the people from being
               implemented in a manner consistent with the Consti-
               tution. We must keep in mind that [a] ruling of
               unconstitutionality frustrates the intent of the elected
               representatives of the people.

         Id. at 450-51 (internal quotation marks and citations omitted).3
           3
             “While some Members of the [Supreme] Court have criticized the
         Salerno formulation, all agree that a facial challenge must fail where the
         statute has a ‘plainly legitimate sweep.’ ” Wash. State Grange, 552 U.S.
         at 449 (quoting Wash. v. Glucksberg, 521 U.S. 702, 739-40 & n.7 (Ste-
         vens, J., concurring in judgments)). The high facial challenge standard was
         reaffirmed just last term. See United States v. Stevens, 130 S. Ct. 1577,
         1587 (2010).
Case: 10-16645 04/11/2011 Page: 52 of 87                    ID: 7711547 DktEntry: 199-1




                           UNITED STATES v. STATE OF ARIZONA                    4859
            Our task, then, is—or should be—to examine the Arizona
         legislation and relevant federal statutes to determine whether,
         under the United States’ facial challenge, S.B. 1070 has appli-
         cations that do not conflict with Congress’s intent. I respect-
         fully dissent from the majority opinion as to Sections 2(B)
         (entitled “Cooperation and assistance in enforcement of immi-
         gration laws; indemnification”) and 6 (entitled “Arrest by
         officer without warrant”), finding their reasoning as to Con-
         gress’s intent without support in the relevant statutes and case
         law. As to Sections 3 and 5(C), I concur in the result and the
         majority of the reasoning, although I dissent to the portion of
         the majority’s reasoning which allows complaining foreign
         countries to preempt a state law. I address S.B. 1070’s sec-
         tions in numerical order, as the majority did.

                                      I.   Section 2(B)

           I dissent from the majority’s determination that Section
         2(B) of Arizona S.B. 10704 is preempted by federal law and
           4
            Section 2(B) of S.B. 1070 provides in relevant part:
               For any lawful stop, detention or arrest made by [an Arizona] law
               enforcement official or a law enforcement agency . . . in the
               enforcement of any other law or ordinance of a county, city or
               town or this state where reasonable suspicion exists that the per-
               son is an alien and is unlawfully present in the United States, a
               reasonable attempt shall be made, when practicable, to determine
               the immigration status of the person, except if the determination
               may hinder or obstruct an investigation. Any person who is
               arrested shall have the person’s immigration status determined
               before the person is released. The person’s immigration status
               shall be verified with the federal government pursuant to 8
               United States Code section 1373(c) . . . A person is presumed to
               not be an alien who is unlawfully present in the United States if
               the person provides to the law enforcement officer or agency any
               of the following:
                   1.   A valid Arizona driver license.
                   2.   A valid Arizona nonoperating identification license.
Case: 10-16645 04/11/2011 Page: 53 of 87                 ID: 7711547 DktEntry: 199-1




         4860            UNITED STATES v. STATE OF ARIZONA
         therefore is unconstitutional on its face. As I see it, Congress
         has clearly expressed its intention that state officials should
         assist federal officials in checking the immigration status of
         aliens, see 8 U.S.C. § 1373(c), and in the “identification,
         apprehension, detention, or removal of aliens not lawfully
         present in the United States,” 8 U.S.C. § 1357(g)(10)(B). The
         majority comes to a different conclusion by minimizing the
         importance of § 1373(c) and by interpreting § 1357(g)(10)
         precisely to invert its plain meaning “Nothing in this subsec-
         tion shall be construed to require an agreement . . . to commu-
         nicate with the Attorney General regarding the immigration
         status of any individual” (emphasis added) to become “Every-
         thing in this subsection shall be construed to require an agree-
         ment.”5 Further, the majority mischaracterizes the limited

                 3. A valid tribal enrollment card or other form of tribal
                 identification.
                 4. If the entity requires proof of legal presence in the
                 United States before issuance, any valid United States fed-
                 eral, state or local government issued identification.
         Ariz. Rev. Stat. Ann. § 11-1051(B) (2010).
           5
             The majority has apparently mastered its Lewis Carroll:
             “I don’t know what you mean by ‘glory,’ ” Alice said.
             Humpty Dumpty smiled contemptuously. “Of course you don’t—
             till I tell you. I meant ‘there’s a nice knock-down argument for
             you!’ ”
             “But ‘glory’ doesn’t mean ‘a nice knockdown argument,’ ” Alice
             objected.
             “When I use a word,” Humpty Dumpty said, in rather a scornful
             tone, “it means just what I choose it to mean—neither more nor
             less.”
             “The question is,” said Alice, “whether you can make words
             mean so many different things.”
             “The question is,” said Humpty Dumpty, “which is to be master
             —that’s all.”
Case: 10-16645 04/11/2011 Page: 54 of 87                    ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                     4861
         scope of Section 2(B), misinterprets the Supreme Court’s
         cases on foreign relations preemption to allow any complain-
         ing foreign country to preempt a state law, and holds that the
         prospect of all 50 states assisting the federal government in
         identifying illegal aliens is—to Congress—an unwanted bur-
         den. I discuss each one of these errors in turn below.

            The district court found that Section 2(B) resulted in an
         unconstitutional invasion of the province of federal immigra-
         tion law for a variety of reasons. But there seems little point
         to examine and rebut the district court’s findings, because the
         majority opinion does not adopt any of them.6 Rather, the

         Lewis Carroll, Through the Looking Glass and What Alice Found There,
         in THE ANNOTATED ALICE: THE DEFINITIVE EDITION 213 (Mar-
         tin Gardner ed., Norton Publishers) (2000).
           I am disappointed the majority does not take Lewis Carroll’s humorous
         example of word traducing seriously to explain how the majority’s use of
         “nothing” in 8 U.S.C. § 1357(g)(10) could be made to mean “everything.”
             ‘Twas the saying of an ancient sage that humour was the only test
             of gravity, and gravity of humour. For a subject which would not
             bear raillery was suspicious; and a jest which would not bear a
             serious examination was certainly false wit.
         Anthony Cooper, Earl of Shaftesbury, Essay on the Freedom of Wit and
         Humour, sec. 5 (1709).
            However, it is not accurate to imply that recourse to the estimable
         Humpty-Dumpty is to slip the bounds of judicial argument. A quick
         Westlaw search shows six mentions in Supreme Court opinions of Hum-
         pty Dumpty’s views as to how the meanings of words can be changed, and
         another dozen in this court—including one case in which the author of the
         majority here concurred. See Scribner v. Worldcom, Inc., 249 F.3d 902
         (9th Cir. 2001).
            6
              It is curious the majority opinion spends as much time as it does inter-
         preting the language of Section 2(B) to be a mandate of immigration status
         checks of every arrestee, regardless whether there is reasonable suspicion
         he is an illegal alien—contrary to Arizona’s interpretation of its own stat-
         ute. Maj. Op. at 4816-18. That interpretation was used by the district court
         to conclude state actions would result in invasion of the federal province
Case: 10-16645 04/11/2011 Page: 55 of 87                    ID: 7711547 DktEntry: 199-1




         4862             UNITED STATES v. STATE OF ARIZONA
         majority opinion rests its case solely on its inverted reading
         of § 1357(g), which prescribes the process by which Congress
         intended state officers to play a role in the enforcement of
         federal immigration laws.

           A.     8 U.S.C. § 1373(c)

            As noted above, Congress has clearly stated its intention to
         have state and local agents assist in the enforcement of federal
         immigration law, at least as to the identification of illegal
         aliens, in two federal code sections. First is 8 U.S.C.
         § 1373(c), which reads:

                The Immigration and Naturalization Service shall
                respond to an inquiry by a Federal, State, or local
                government agency, seeking to verify or ascertain
                the citizenship or immigration status of any individ-
                ual within the jurisdiction of the agency for any pur-
                pose authorized by law, by providing the requested
                verification or status information.

         of immigration enforcement, by over-burdening federal immigration status
         checking resources. The majority adopts the district court’s statutory anal-
         ysis of Section 2(B)—violating a slew of canons of statutory construction
         along the way—but fails to arrive at the district court’s findings, findings
         thought necessary by the district court to conclude Section 2(B) was pre-
         empted. The district court incorrectly analyzed the Arizona statute to make
         its incorrect point that immigration inquiries will overburden federal
         resources. But at least it made a point. The majority trudges the same ana-
         lytical trail, but goes nowhere. It rather gives the impression that a portion
         of the majority opinion has been left at the printer.
            Of course, it is awkward indeed to argue that immigration status inqui-
         ries by state officials can “overburden” federal officials when 8 U.S.C.
         § 1373(c) reads so plainly (“The Immigration and Naturalization Service
         shall respond . . . .” (emphasis added)). Had Congress wanted to give fed-
         eral immigration officers discretion as to whether to answer such inqui-
         ries, it could have used “may” rather than “shall,” as it does in 8 U.S.C.
         § 1357(g)(1) regarding federal officials’ discretion to enter into written
         agreements with the states regarding enforcement of immigration laws.
Case: 10-16645 04/11/2011 Page: 56 of 87                    ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                     4863
         8 U.S.C. § 1373(c). The title of § 1373(c) is “Obligation to
         respond to inquiries.” Thus, § 1373(c) requires that United
         States Immigration and Customs Enforcement (“ICE”)7
         respond to an inquiry by any federal, state, or local agency
         seeking the immigration status of any person. The Report of
         the Senate Judiciary Committee accompanying the Senate Bill
         explained that the “acquisition, maintenance, and exchange of
         immigration-related information by State and local agencies
         is consistent with, and potentially of considerable assistance
         to, the Federal regulation of immigration and the achieving of
         the purposes and objectives of the Immigration and National-
         ity Act.” S. Rep. No. 104-249, at 19-20 (1996) (emphasis
         added).

            Section 1373(c) does not limit the number of inquiries that
         state officials can make, limit the circumstances under which
         a state official may inquire, nor allow federal officials to limit
         their responses to the state officials.8 Indeed, as established by
           7
              The statute has not been amended to reflect that the Immigration and
         Naturalization Service ceased to exist in 2003. ICE, an agency within the
         Department of Homeland Security, now performs the immigration-related
         functions.
            8
              Another example of federal authorization for state inquiries into an
         alien’s immigration status is 8 U.S.C. § 1644, part of the 1996 Welfare
         Reform Act. This section states “Notwithstanding any other provision of
         Federal, State, or local law, no State or local government entity may be
         prohibited, or in any way restricted, from sending to or receiving from
         [ICE] information regarding the immigration status, lawful or unlawful, of
         an alien in the United States.” 8 U.S.C. § 1644. The House Conference
         Report accompanying the Welfare Reform Act explained: “The conferees
         intend to give State and local officials the authority to communicate with
         the INS regarding the presence, whereabouts, or activities of illegal aliens
         . . . . The conferees believe that immigration law enforcement is as high
         a priority as other aspects of Federal law enforcement, and that illegal
         aliens do not have the right to remain in the United States undetected and
         unapprehended.” H.R. Conf. Rep. No. 104-725, at 383 (1996), reprinted
         in 1996 U.S.C.C.A.N. 2183, 2649, 2771. The title and placement of the
         statute seems to have more to do with helping states administer benefits
         than to achieve removals of illegal aliens. But the statute does reflect Con-
         gress’s repeatedly stated intention to provide for the free flow of immigra-
         tion status information between the states and the federal immigration
         establishment.
Case: 10-16645 04/11/2011 Page: 57 of 87            ID: 7711547 DktEntry: 199-1




         4864          UNITED STATES v. STATE OF ARIZONA
         the declaration of the United States’ own Unit Chief for the
         Law Enforcement Support Center (“LESC”), the LESC was
         established “to provide alien status determination support to
         federal, state, and local law enforcement on a 24-hours-a-day,
         seven-days-a-week basis.” Section 1373(c) demonstrates Con-
         gress’s clear intent for state police officials to communicate
         with federal immigration officials in the first step of immigra-
         tion enforcement—identification of illegal aliens.

            The majority misstates my interpretation of § 1373(c)’s
         scope. Neither I, nor Arizona, claim § 1373(c) allows Arizona
         to pursue its “own immigration policy.” Maj. Op. at 4823.
         Instead, § 1373(c) demonstrates Congress’s intent for Arizona
         to help enforce Congress’s immigration policy, but in a way
         with which the Executive cannot interfere. Congress has
         required that the federal government respond to state and
         local inquires into a person’s immigration status, 8 U.S.C.
         § 1373(c), which allows states to “cooperate with the Attor-
         ney General in the identification, apprehension, detention, or
         removal of [illegal] aliens,” id. § 1357(g)(10)(B).

           B.   8 U.S.C. § 1357(g)

            The second federal code section which states Congress’s
         intention to have state authorities assist in identifying illegal
         aliens is 8 U.S.C. § 1357(g), entitled “Performance of immi-
         gration officer functions by State officers and employees.”
         Subsections (g)(1)-(9) provide the precise conditions under
         which the Attorney General may “deputize” state police offi-
         cers (creating, in the vernacular of the immigration field,
         “287(g) officers”) for immigration enforcement pursuant to an
         explicit written agreement. For example, § 1357(g)(1) defines
         the scope of any such agreement, § 1357(g)(3) provides that
         the Attorney General shall direct and supervise the deputized
         officers, § 1357(g)(6) prohibits the Attorney General from
         deputizing state officers if a federal employee would be dis-
         placed, and § 1357(g)(7)-(8) describe the state officers’ liabil-
         ity and immunity. Section 1357(g)(9) clarifies that no state or
Case: 10-16645 04/11/2011 Page: 58 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA            4865
         locality shall be required to enter into such an agreement with
         the Attorney General. Finally, § 1357(g)(10) explains what
         happens if no such agreement is entered into: it recognizes the
         validity of certain conduct by state and local officers, and
         explicitly excepts such conduct from a requirement there be
         a written agreement between the state and federal authorities:

             Nothing in this subsection shall be construed to
             require an agreement under this subsection in order
             for any officer or employee of a State or political
             subdivision of a State—

                  (A) to communicate with the Attorney Gen-
                  eral regarding the immigration status of any
                  individual, including reporting knowledge
                  that a particular alien is not lawfully present
                  in the United States; or

                  (B) otherwise to cooperate with the Attor-
                  ney General in the identification, apprehen-
                  sion, detention, or removal of aliens not
                  lawfully present in the United States.

         8 U.S.C. § 1357(g)(10).

            The majority’s error is to read § 1357(g)(1)-(9), which pro-
         vides the precise conditions under which the Attorney General
         may enter into written agreements to “deputize” officers, as
         the exclusive authority which Congress intended state officials
         to have in the field of immigration enforcement. That reading
         is made somewhat awkward in view of § 1357(g)(10), which
         explicitly carves out certain immigration activities by state
         and local officials as not requiring a written agreement. But,
         the majority opinion reasons that since state officials cannot
         themselves remove illegal aliens, the natural reading of
         § 1357(g)(10) is that state officials cannot act at all in immi-
         gration enforcement matters, absent an explicit written agree-
         ment, unless:
Case: 10-16645 04/11/2011 Page: 59 of 87                    ID: 7711547 DktEntry: 199-1




         4866             UNITED STATES v. STATE OF ARIZONA
               1. They are “called upon” by the Attorney General;
               OR

               2. There is a “necessity”; AND

               3. Such cooperation is “incidental,” rather than “sys-
               tematic and routine.”

         Maj. Op. at 4820-21. I concede the majority’s insertion of the
         quoted terms into § 1357(g)(10) is quite original, which per-
         haps explains why no legal basis is cited for any of it. Neither
         does the majority opinion give us any clue from statute, regu-
         lations, or case authority as to the genesis of the key condi-
         tioning phrases “calls upon,” “necessity,” “routine,” or
         “systematic,” which—in their opinion—would legitimate
         agreement-less state intervention. Needless to say, anyone
         who actually reads § 1357(g)(10) will observe that none of the
         quoted words appear in that statute, nor indeed in any part of
         the Immigration and Naturalization Act (“INA”).9 8 U.S.C.
           9
             We strive to read Congress’s enactments in a reasonable manner. Am.
         Tobacco Co. v. Patterson, 456 U.S. 63, 71 (1982) (“Statutes should be
         interpreted to avoid untenable distinctions and unreasonable results when-
         ever possible.”). Is the majority’s reading of § 1357(g)(10) reasonable?
         Imagine, for a moment, its implementation. Morning dawns at the Pima
         County (Tucson) Sheriff’s Office. The watch commander assembles the
         deputies: “Officers, in your patrols and arrests today, please remember the
         Ninth Circuit has told us that if you encounter aliens you suspect are ille-
         gally present in this country, you may check their immigration status with
         federal immigration officers, and cooperate with federal agents in their
         identification, apprehension, detention and removal, but only (1) if called
         upon by the federal authorities to assist, or (2) absent such request, where
         necessary, but (3) then only on an incidental basis, and (4) not in a routine
         or systematic basis.” Officer Smith responds: “Commander, does that
         mean that, unless asked by the federal officers, we cannot determine
         immigration status of suspected illegal aliens from federal immigration
         officers or cooperate to help in their removal in each case in which we
         have reasonable suspicion, but, on the other hand, that we can do so when
         necessary, but then only once in a while? When will it be ‘necessary’?
         Second, for every ten suspicious persons we run across, in how many
Case: 10-16645 04/11/2011 Page: 60 of 87                    ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                      4867
         § 1101 et seq. Alas, the majority opinion does not point us
         where to look.10

            To determine Congress’s intent, we must attempt to read
         and interpret Congress’s statutes on similar topics together.
         Wachovia Bank v. Schmidt, 546 U.S. 303, 316 (2006)
         (“[U]nder the in pari materia canon of statutory construction,
         statutes addressing the same subject matter generally should
         be read as if they were one law.” (internal quotations omit-
         ted)). In light of this, I submit that a more natural reading of
         § 1357(g)(10), together with § 1373(c), leads to a conclusion

         cases are we allowed to request immigration checks and cooperate with
         the federal authorities without our immigration checks becoming ‘system-
         atic’ and ‘routine,’ rather than merely ‘incidental’?”
            Rather than explain the content of the conditions which it invents—
         “called upon,” “necessity,” “systematic,” and “routine”—the majority
         turns up its nose at a scenario made all-too-probable by its vague limita-
         tions; limitations themselves bereft of structure for lack of citation of
         authority. As in the case of its refusal to refute its traducing of statutory
         language (see footnote 5, supra). the majority declaims the impropriety of
         my criticisms, rather than discuss why they are wrong. But that does not
         shed any light on the question likely to be asked by the Sheriff’s Deputy:
         “When can I detain a suspect to check his immigration status?”
            10
               The majority contends its interpretation of § 1357(g)(10) is supported
         by 8 U.S.C. § 1103(a)(10). Section 1103(a)(10) empowers the Attorney
         General, in the event of a mass influx of aliens, to authorize state and local
         officers “to perform or exercise any of the powers, privileges, or duties”
         of a federal immigration officer. 8 U.S.C. § 1103(a)(10) (emphasis added).
         That the Attorney General may designate state officers to exercise the full
         scope of federal immigration authority in such emergency situa-
         tions—alone and not in cooperation with federal immigration officials—
         does not affect or limit state officers’ otherwise inherent authority under
         non-emergency circumstances “to cooperate with the Attorney General in
         the identification, apprehension, detention, or removal of [illegal] aliens,”
         8 U.S.C. § 1357(g)(10)(B), especially by seeking immigration status infor-
         mation which federal authorities are obligated to provide, 8 U.S.C.
         § 1373(c). Nothing in the text of § 1357(g)(10), nor of § 1373(c), requires
         a prior “mass influx of aliens” to allow state officers to act. No case
         authority is cited for this peculiar instance of statutory interpretation.
Case: 10-16645 04/11/2011 Page: 61 of 87                   ID: 7711547 DktEntry: 199-1




         4868             UNITED STATES v. STATE OF ARIZONA
         that Congress’s intent was to provide an important role for
         state officers in the enforcement of immigration laws, espe-
         cially as to the identification of illegal aliens.

            Unless the state officers are subject to a written agreement
         described in § 1357(g)(1)-(9), which would otherwise control
         their actions, the state officers are independently authorized
         by Congressional statute “to communicate with the Attorney
         General regarding the immigration status of any individual.”
         8 U.S.C. § 1357(g)(10)(A). Moreover, state officers are
         authorized “to cooperate with the Attorney General in the
         identification, apprehension, detention, or removal of aliens
         not lawfully present in the United States.” Id.
         § 1357(g)(10)(B) (emphasis added).11 Of course, the majority
         is correct that state officers cannot themselves remove illegal
         aliens from the United States. The majority would read that
         inability as evidence of congressional intent that state officers
         cannot act at all with respect to other aspects of immigration
         enforcement that lead to removal, save on the orders of fed-
         eral officers pursuant to the provisions of written agreements
         as set forth in 1357(g)(1)-(9). Maj. Op. at 4820. Were that so,
         § 1357(g)(10) would be redundant and a dead letter, save for
         the vague and uncertain powers which the majority limits by
         its newly-crafted terms “calls upon,” “necessity,” “systemat-
         ic” and “routine.” We must interpret statutes in a manner to
         give each part of the statute meaning, if at all reasonable. See,
         e.g., U.S. v. Lopez, 514 U.S. 549, 589 (1995) (“An interpreta-
         tion of [the Commerce Clause] that makes the rest of [Article
         I,] § 8 superfluous simply cannot be correct.”); see also Wil-
         liams v. Thude, 188 P.2d 1349, 1351 (Ariz. 1997) (“Each
         word, phrase, clause, and sentence [of a statute] must be given
           11
             It is ironic that while construing Section 2(B) so as to make the second
         sentence thereof an independent mandate to run immigration checks on all
         arrestees, the majority does not apply the same canon to make
         § 1357(g)(10) independent, especially since § 1357(g)(10) begins with the
         classic language of a stand-alone, independent provision: “Nothing in this
         subsection shall be construed to require an agreement . . . .”
Case: 10-16645 04/11/2011 Page: 62 of 87            ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA              4869
         meaning so that no part will be void, inert, redundant, or trivi-
         al.” (internal quotation marks omitted, alteration and empha-
         sis in original)).

            Further, “the meaning of a statute must, in the first
         instance, be sought in the language in which the act is framed,
         and if that is plain, and if the law is within the constitutional
         authority of the lawmaking body which passed it, the sole
         function of the courts is to enforce it according to its terms.”
         Caminetti v. United States, 242 U.S. 470, 485 (1917). Section
         1357(g)(10) need not be interpreted at all—its plain language
         states that “Nothing in this subsection [8 U.S.C. § 1357(g)]
         shall be construed to require an agreement under this subsec-
         tion in order for any officer . . . to communicate with the
         Attorney General regarding the immigration status of any
         individual.” There is no need to place restrictions on this
         meaning, through terms such as “calls upon,” “necessity,”
         “systematic,” and “routine,” because the statute’s meaning is
         clear and includes no such limitations.

            I agree with the majority that “we must determine how the
         many provisions of [the] vastly complex [INA] function
         together.” Maj. Op. at 4823. However, the majority opinion’s
         interpretation of § 1357(g)(10), which requires the Attorney
         General to “call upon” state officers in the absence of “neces-
         sity” for state officers to have any immigration authority,
         makes § 1373(c) a dead letter. Congress would have little
         need to obligate federal authorities to respond to state immi-
         gration status requests if it is those very same federal officials
         who must call upon state officers to identify illegal aliens.
         Further, there is no authority for the majority’s assertion that
         § 1357(g) establishes the “boundaries” within which state
         cooperation pursuant to § 1373(c) must occur. Maj. Op. at
         4822-23. Indeed, “communicat[ions] with the Attorney Gen-
         eral regarding the immigration status of any individual” were
         explicitly excluded from § 1357(g)’s requirement of an agree-
         ment with the Attorney General. 8 U.S.C. § 1357(g)(10)(A).
         Congress intended the free flow of immigration status infor-
Case: 10-16645 04/11/2011 Page: 63 of 87            ID: 7711547 DktEntry: 199-1




         4870          UNITED STATES v. STATE OF ARIZONA
         mation to continue despite the passage of § 1357(g), and so
         provided in subsection (g)(10). The majority’s interpretation
         turns § 1357(g)(10) and § 1373(c) into: “Don’t call us, we’ll
         call you,” when what Congress enacted was “When the state
         and local officers ask, give them the information.”

            The majority’s attempt to straight-jacket local and state
         inquiries as to immigration status to what “terms” the “federal
         government” dictates reveals the fundamental divide in our
         views. The majority finds the intent of “the government” deci-
         sive; I look to Congress’s intent—as required by Supreme
         Court preemption law.

            Further, to “cooperate” means, I submit, “to act or operate
         jointly, with another or others, to the same end; to work or
         labor with mutual efforts to promote the same object.” Web-
         ster’s New Twentieth Century Dictionary of the English Lan-
         guage Unabridged (Jean L. McKechnie ed., 1979). It does not
         mean that each person cooperating need be capable of doing
         all portions of the common task by himself. We often speak
         of a prosecution’s “cooperating witness,” but it doesn’t occur
         to anyone that the witness himself cannot be “cooperating”
         unless he is able to prosecute and convict the defendant him-
         self. Hence, the inability of a state police officer to “remove”
         an alien from the United States does not imply the officer is
         unable to cooperate with the federal authorities to achieve the
         alien’s removal.

            The provision of authority whereby the Attorney General
         may “deputize” state police officers allows the Attorney Gen-
         eral to define the scope and duration of the state officers’
         authority, as well as “direct[ ] and supervis[e]” the state offi-
         cers in performing immigration functions. 8 U.S.C.
         § 1357(g)(1)-(9). However, this is merely one of two forms of
         state participation in federal immigration enforcement pro-
         vided for by Congress in § 1357(g). Congress provided for
         another form of state participation, for which no agreement is
         required—states are free “to communicate with the Attorney
Case: 10-16645 04/11/2011 Page: 64 of 87             ID: 7711547 DktEntry: 199-1




                        UNITED STATES v. STATE OF ARIZONA              4871
         General regarding the immigration status of any individual,”
         id. § 1357(g)(10)(A), and are also free “otherwise [than by
         communication] to cooperate with the Attorney General in the
         identification, apprehension, detention, or removal of aliens
         not lawfully present in the United States,” id.
         § 1357(g)(10)(B).

            This conclusion is confirmed by a close comparison of the
         language in each part of § 1357(g). As to the authority of the
         Attorney General to enter explicit written agreements, these
         agreements are limited to deputizing state officers to perform
         immigration-related functions “in relation to the investigation,
         apprehension, or detention of aliens in the United States.” Id.
         § 1357(g)(1). Notably absent from this list of functions is the
         “identification” of illegal aliens. However, Congress recog-
         nized state officers’ authority even in the absence of a written
         agreement with federal authorities both “to communicate with
         the Attorney General regarding the immigration status of any
         individual” and “to cooperate with the Attorney General in
         the identification . . . of aliens not lawfully present in the
         United States.” Id. § 1357(g)(10) (emphasis added). “We nor-
         mally presume that, where words differ as they differ here,
         Congress acts intentionally and purposely in the disparate
         inclusion or exclusion.” Burlington N. & Santa Fe Ry. Co. v.
         White, 548 U.S. 53, 63 (2006). The exclusion of illegal alien
         identification from the restraints of explicit written agree-
         ments under § 1357(g)(1)-(9), and the inclusion of this identi-
         fication function in the state’s unrestrained rights under
         § 1357(g)(10), leads to the conclusion that Congress intended
         that state officers be free to inquire of the federal officers into
         the immigration status of any person, without any direction or
         supervision of such federal officers—and the federal officers
         “shall respond” to any such inquiry. 8 U.S.C. § 1373(c)
         (emphasis added).

            Another limitation of authority inferred by the majority
         from § 1357(g)(10) seems to be that state authorities cannot
         order their officers to enforce immigration laws in every case
Case: 10-16645 04/11/2011 Page: 65 of 87            ID: 7711547 DktEntry: 199-1




         4872          UNITED STATES v. STATE OF ARIZONA
         where they have reasonable suspicion to believe the laws are
         being violated. The argument seems to be that while “inciden-
         tal” investigation—motivated solely by the individual offi-
         cer’s discretion—might be permissible and not an invasion of
         federal immigration turf, any systematic and mandatory order
         to identify illegal aliens would be an incursion into a pre-
         empted area. See Maj. Op. at 4020-21; see also Oral Argu-
         ment at 46:15-46:35 (“[T]he mandatory application [of
         Section 2(B)] is impermissible, because it takes away the dis-
         cretion of the local law enforcement officer to decide whether
         to pursue a particular line of inquiry rather than mandated.”).
         This reading of the statute is as original, and therefore, prob-
         lematic as is utilizing the words “calls upon,” “necessity,”
         “systematic,” and “routine” to circumscribe an otherwise clear
         statute. First, by what authority can the federal government
         tell a state government what orders it is to give state police
         officers as to the intensity with which they should investigate
         breaches of federal immigration law? Other than pursuant to
         the provisions of written agreements, 8 U.S.C.
         § 1357(g)(1)-(9), I see no statutory basis for allowing the fed-
         eral government to limit the effort the state can command of
         its officers. Rather, Congress intended the Attorney General
         to cooperate with state officers, 8 U.S.C. § 1357(g), and com-
         manded him to answer their requests for immigration status
         checks, 8 U.S.C. § 1373(c). Second, how practical is it for a
         watch commander to instruct his deputies that it is up to their
         whims as to when they can enforce federal immigration law?

           C.   Section 2(B)’s limited scope

            Next, the majority seems to believe that when a state offi-
         cer (1) initiates the identification of an illegal alien by check-
         ing the alien’s immigration status with federal officials
         pursuant to § 1373(c), and (2) has the alien identified to him
         by federal authorities, the state officer has somehow usurped
         the federal role of immigration enforcement. Maj. Op. at
         4821-22. Section 2(B)’s scope, however, is not so expansive.
         Section 2(B) does not purport to authorize Arizona officers to
Case: 10-16645 04/11/2011 Page: 66 of 87                  ID: 7711547 DktEntry: 199-1




                         UNITED STATES v. STATE OF ARIZONA                    4873
         remove illegal aliens from the United States—Section 2(B)
         merely requires Arizona officers to inquire into the immigra-
         tion status of suspected illegal aliens during an otherwise law-
         ful encounter. See Section 2(B). Section 2(B) does not govern
         any other action taken by Arizona officers once they discover
         an alien is illegally present in the United States. Further, Sec-
         tion 2(B) does not require that ICE accept custody or initiate
         removal of the illegal alien from the United States. Federal
         authorities are merely obligated to respond to the immigration
         status inquiry pursuant to § 1373(c). Once this occurs, federal
         authorities are free to refuse additional cooperation offered by
         the state officers, and frankly to state their lack of interest in
         removing the illegal alien. The federal authorities can stop the
         illegal alien removal process at any point after responding to
         the state immigration status request.12

            Although it is true that Section 2(B) requires Arizona offi-
         cers to detain an arrestee suspected of being an illegal alien
         before releasing the alien, this does little to broaden Section
         2(B)’s scope. First, because this is a facial challenge, we must
         assume that Arizona police officers will comply with federal
         law and the Constitution in executing Section 2(B). Second,
         Arizona has built a safeguard into Section 2 which requires
         that Section 2(B)’s immigration status checking mechanisms
         be executed in a manner consistent with federal law. See Sec-
         tion 2(L) (“This section shall be implemented in a manner
         consistent with federal laws regulating immigration, protect-
         ing the civil rights of all persons and respecting the privileges
         and immunities of United States citizens.”). Finally, it would
         be absurd to assume that Congress would permit states to
           12
             Of course, were the federal authorities to do just that—turn away the
         cooperation of state officials—they might be subject to criticism for not
         enforcing federal immigration law by failing to remove identified illegal
         aliens. Worse, since police departments tend to keep pesky records of
         communications, the exact amount of refusals of state assistance, and the
         future consequences of failing to remove illegal aliens, might make it into
         the Press, with perhaps embarrassing or impolitic results. These consider-
         ations, of course, should not affect the preemption analysis.
Case: 10-16645 04/11/2011 Page: 67 of 87            ID: 7711547 DktEntry: 199-1




         4874          UNITED STATES v. STATE OF ARIZONA
         check a person’s immigration status, see 8 U.S.C. § 1373(c),
         but would not allow the state to hold the suspected illegal
         alien until a response were received.

            The majority also finds that state officers reporting illegal
         aliens to federal officers, Arizona would interfere with ICE’s
         “priorities and strategies.” Maj. Op. at 4824. It is only by
         speaking in such important-sounding abstractions—“priorities
         and strategies”—that such an argument can be made palatable
         to the unquestioning. How can simply informing federal
         authorities of the presence of an illegal alien, which represents
         the full extent of Section 2(B)’s limited scope of state-federal
         interaction, possibly interfere with federal priorities and
         strategies—unless such priorities and strategies are to avoid
         learning of the presence of illegal aliens? What would we say
         to a fire station which told its community not to report fires
         because such information would interfere with the fire sta-
         tion’s “priorities and strategies” for detecting and extinguish-
         ing fires?

             The internal policies of ICE do not and cannot change this
         result. The power to preempt lies with Congress, not with the
         Executive; as such, an agency such as ICE can preempt state
         law only when such power has been delegated to it by Con-
         gress. See North Dakota v. United States, 495 U.S. 423, 442
         (1990) (“It is Congress—not the [Department of Defense]—
         that has the power to pre-empt otherwise valid state laws
         . . . .”). Otherwise, evolving changes in federal “priorities and
         strategies” from year to year and from administration to
         administration would have the power to preempt state law,
         despite there being no new Congressional action. Courts
         would be required to analyze statutes anew to determine
         whether they conflict with the newest Executive policy.
         Although Congress did grant some discretion to the Attorney
         General in entering into agreements pursuant to § 1357(g),
         Congress explicitly withheld any discretion as to immigration
         status inquiries by “obligat[ing]” the federal government to
         respond to state and local inquiries pursuant to § 1373(c) and
Case: 10-16645 04/11/2011 Page: 68 of 87           ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA            4875
         by excepting communication regarding immigration status
         from the scope of the explicit written agreements created pur-
         suant to § 1357(g)(10). Congress’s statutes provide for calls
         and order the calls be returned.

           D.    Supreme Court preemption cases

            The Supreme Court’s decisions in Crosby v. National For-
         eign Trade Council, 530 U.S. 363 (2000), and Buckman Co.
         v. Plaintiff’s Legal Committee, 531 U.S. 341 (2001), are in
         accord with the view that Section 2(B) is not preempted by
         federal law. As the majority points out, in each of those cases,
         the Supreme Court concluded that Congress intended to pro-
         vide the Executive with flexibility when it enacted federal
         law, and that state law encroached on that flexibility. That is
         not the situation we face here. The majority errs by reading
         the flexibility Congress provided to the Attorney General in
         entering agreements pursuant to § 1357(g) as providing uni-
         versal flexibility as to all immigration matters. Congress did
         just the opposite. As discussed above, Congress explicitly
         withheld administrative discretion and flexibility as to
         responses to state officers’ immigration status inquiries in
         both § 1373(c) and § 1357(g)(10). Federal authorities have no
         discretion whether they may respond to immigration status
         inquiries from state officials. 8 U.S.C. § 1373(c). State offi-
         cials need not enter into a written agreement to communicate
         with the Attorney General regarding the immigration status of
         any individual. 8 U.S.C. § 1357(g)(10). Section 2(B) does not
         encroach on federal flexibility because Congress did not
         intend federal authorities to have any flexibility in providing
         states with properly requested immigration status information.

            Neither does the Supreme Court’s preemption jurispru-
         dence in the field of foreign relations change the conclusion
         that Section 2(B) is not preempted. In Crosby, Massachusetts
         passed a law which restricted state entities from buying goods
         or services from those doing business with Burma. 530 U.S.
         at 366-68. Three months later, Congress passed a statute
Case: 10-16645 04/11/2011 Page: 69 of 87            ID: 7711547 DktEntry: 199-1




         4876          UNITED STATES v. STATE OF ARIZONA
         imposing a set of mandatory and conditional sanctions on
         Burma. Id. at 368. The Court found that the Massachusetts
         law conflicted with several identified Congressional objec-
         tives. “First, Congress clearly intended the federal Act to pro-
         vide the President with flexible and effective authority over
         economic sanctions against Burma.” Id. at 374. Second,
         “Congress manifestly intended to limit economic pressure
         against the Burmese Government to a specific range.” Id. at
         377. “Finally, . . . the President’s intended authority to speak
         for the United States among the world’s nations in developing
         a ‘comprehensive, multilateral strategy to bring democracy to
         and improve human rights practices and the quality of life in
         Burma.’ ” Id. at 380. Thus, the Court concluded:

             Because the state Act’s provisions conflict with Con-
             gress’s specific delegation to the President of flexi-
             ble discretion, with limitation of sanctions to a
             limited scope of actions and actors, and with direc-
             tion to develop a comprehensive, multilateral strat-
             egy under the federal Act, it is preempted, and its
             application is unconstitutional, under the Supremacy
             Clause.

         Id. at 388.

            In American Insurance Ass’n v. Garamendi, 539 U.S. 396
         (2003), President Clinton entered into an agreement with the
         German Chancellor in which Germany agreed to establish a
         foundation to compensate victims of German National Social-
         ist companies. Id. at 405. In exchange, the U.S. government
         agreed to discourage Holocaust-era claims in American courts
         and encourage state and local governments to respect the
         foundation as the exclusive mechanism for resolving these
         claims. Id. at 405-06. Meanwhile, California passed legisla-
         tion which required insurance companies doing business in
         the state to disclose the details of insurance policies issued to
         people in Europe between 1920 and 1945. Id. at 409. The
         Court explained that “even . . . the likelihood that state legis-
Case: 10-16645 04/11/2011 Page: 70 of 87             ID: 7711547 DktEntry: 199-1




                        UNITED STATES v. STATE OF ARIZONA              4877
         lation will produce something more than incidental effect in
         conflict with express foreign policy of the National Govern-
         ment would require preemption of the state law.” Id. at 420.
         The Court held California’s law was preempted: “[T]he evi-
         dence here is ‘more than sufficient to demonstrate that the
         state Act stands in the way of [the President’s] diplomatic
         objectives.’ ” Id. at 427 (quoting Crosby, 530 U.S. at 386).
         That is, California’s law conflicted with specific foreign-
         relations objectives of the Executive, as “addressed in Execu-
         tive Branch diplomacy and formalized in treaties and execu-
         tive agreements over the last half century.” Id. at 421.

            Thus, as Crosby and Garamendi demonstrate, it is not sim-
         ply any effect on foreign relations generally which leads to
         preemption, as the majority asserts. See Maj. Op. at 4825-28.
         Instead, a state law is preempted because it conflicts with fed-
         eral law only when the state law’s effect on foreign relations
         conflicts with federally established foreign relations goals. In
         Crosby, the state law conflicted with the degree of trade Con-
         gress decided to allow with Burma, and the discretion explic-
         itly given to the Executive to make trade decisions. In
         Garamendi, the state law imposed an investigatory and litiga-
         tion burden inconsistent with the rules the Executive Agree-
         ment had created. Here, however, there is no established
         foreign relations policy goal with which Section 2(B) may be
         claimed to conflict. The majority contends that Section 2(B)
         “thwarts the Executive’s ability to singularly manage the spil-
         lover effects of the nation’s immigration laws on foreign
         affairs.” Maj. Op. at 4828.

            First, the majority fails to identify a federal foreign relation
         policy which establishes the United States must avoid “spil-
         lover effects,” if that term is meant to describe displeasure by
         foreign countries with the United States’ immigration poli-
         cies. The majority would have us believe that Congress has
         provided the Executive with the power to veto any state law
         which happens to have some effect on foreign relations, as if
         Congress had not weighed that possible effect in enacting
Case: 10-16645 04/11/2011 Page: 71 of 87            ID: 7711547 DktEntry: 199-1




         4878          UNITED STATES v. STATE OF ARIZONA
         laws permitting state intervention in the immigration field. To
         the contrary, here Congress has established—through its
         enactment of statutes such as 8 U.S.C. §§ 1357(g)(10),
         1373(c), and 1644—a policy which encourages the free flow
         of immigration status information between federal and local
         governments. Arizona’s law embraces and furthers this fed-
         eral policy; any negative effect on foreign relations caused by
         the free flow of immigration status information between Ari-
         zona and federal officials is due not to Arizona’s law, but to
         the laws of Congress. Second, the Executive’s desire to
         appease foreign governments’ complaints cannot override
         Congressionally-mandated provisions—as to the free flow of
         immigration status information between states and federal
         authorities—on grounds of a claimed effect on foreign rela-
         tions any more than could such a foreign relations claim over-
         ride Congressional statues for (1) who qualifies to acquire
         residency in the United States, 8 U.S.C. § 1154, or (2) who
         qualifies to become a United States citizen, 8 U.S.C. § 1421
         et seq.

            Finally, the majority errs in finding that the threat of all 50
         states layering their own immigration rules on top of federal
         law weighs in favor of preemption. In Buckman, the Supreme
         Court stated: “As a practical matter, complying with the
         FDA’s detailed regulatory regime in the shadow of 50 States’
         tort regimes will dramatically increase the burdens facing
         potential applicants burdens not contemplated by Congress in
         enacting the FDCA and the MDA.” 531 U.S. at 350 (emphasis
         added). I fail to see how Congress could have failed to con-
         template that states would make use of the very statutory
         framework that Congress itself enacted. Congress created the
         Law Enforcement Support Center “to provide alien status
         determination support to federal, state, and local law enforce-
         ment on a 24-hours-a-day, seven-days-a-week basis.” Con-
         gress also obligated ICE to respond to all immigration status
         inquiries from state and local authorities. 8 U.S.C. § 1373(c).
         In light of this, all 50 states enacting laws for inquiring into
Case: 10-16645 04/11/2011 Page: 72 of 87           ID: 7711547 DktEntry: 199-1




                        UNITED STATES v. STATE OF ARIZONA           4879
         the immigration status of suspected illegal aliens is desired by
         Congress, and weighs against preemption.

           Conclusion

            As demonstrated above, Congress envisioned, intended,
         and encouraged inter-governmental cooperation between state
         and federal agencies, at least as to information regarding a
         person’s immigration status, for the proper and efficient
         enforcement of federal immigration law. While
         § 1357(g)(1)-(9) grants the Attorney General discretion to
         enter into written agreements deputizing and supervising state
         officers, § 1357(g)(10) explicitly recognizes an alternative to
         that regime, so as to encourage and facilitate the free flow of
         immigration status information provided for in § 1373(c). The
         majority’s arguments regarding how any of the state officers’
         actions spelled out in Section 2(B) could interfere with federal
         immigration enforcement is consistent with only one premise:
         the complaining federal authorities do not want to enforce the
         immigration laws regarding the presence of illegal aliens, and
         do not want any help from the state of Arizona that would
         pressure federal officers to have to enforce those immigration
         laws. With respect, regardless what may be the intent of the
         Executive, I cannot accept this premise as accurately express-
         ing the intent of Congress.

                            II.   Sections 3 and 5(C)

            I concur with the majority that Section 3, which penalizes
         an alien’s failure to carry documentation as required by fed-
         eral immigration statutes, impermissibly infringes on the fed-
         eral government’s uniform, integrated, and comprehensive
         system of registration which leaves no room for its enforce-
         ment by the state. I also concur with the majority that Section
         5(C), which penalizes an illegal alien for working or seeking
         work, conflicts with Congress’s intent to focus on employer
         penalties, an intent determined by this court in National Cen-
         ter for Immigrants’ Rights, Inc. v. I.N.S., 913 F.2d 1350 (9th
Case: 10-16645 04/11/2011 Page: 73 of 87                   ID: 7711547 DktEntry: 199-1




         4880             UNITED STATES v. STATE OF ARIZONA
         Cir. 1990), rev’d on other grounds, 502 U.S. 183 (1991). As
         a three-judge panel, we may not re-examine the conclusions
         reached in National Center. Miller v. Gammie, 335 F.3d 889
         (9th Cir. 2003) (en banc); see also Newdow v. Lefevre, 598
         F.3d 638, 644 (9th Cir. 2010) (holding that Establishment
         Clause challenge to the placement of “In God We Trust” on
         coins and currency was foreclosed by Aronow v. United
         States, 432 F.2d 242 (9th Cir. 1970)).

            However, for the reasons discussed above as to Section 2,
         I disagree with the majority’s foreign-relations rationale. The
         majority fails to identify a foreign relations policy, established
         by Congress, with which Sections 3 and 5 conflict; a foreign
         nation may not cause a state law to be preempted simply by
         complaining about the law’s effects on foreign relations gen-
         erally. We do not grant other nations’ foreign ministries a
         “heckler’s veto.”

                                     III.   Section 6

            The majority’s analysis of S.B. 1070 Section 613 will come
         as a surprise to all parties involved in this case. It ignores the
         contentions in the filings before the district court, the district
         court’s rationale, the briefs filed in this court, and what was
         said by the well-prepared counsel, questioned at our oral argu-
         ment. Indeed, it is an argument and conclusion volunteered by
         the majority, but carefully avoided by the United States—
         probably because it conflicts with the present policy of the
         Department of Justice’s Office of Legal Counsel. First, let us
         examine what I thought the parties put before us for decision.

            The only contention made by the United States in this liti-
           13
              S.B. 1070 Section 6 provides that “[a] peace officer, without a war-
         rant, may arrest a person if the officer has probable cause to believe . . .
         [t]he person to be arrested has committed any public offense that makes
         the person removable from the United States.” Ariz. Rev. Stat. Ann. § 13-
         3883(A)(5) (2010).
Case: 10-16645 04/11/2011 Page: 74 of 87                   ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                    4881
         gation with respect to Section 6 is that, due to the complexity
         inherent in determining whether a specific crime makes an
         alien removable, Arizona police officers will ineluctably bur-
         den legal aliens through erroneous warrantless arrests. Not a
         very strong contention at that, since counsel for the United
         States all but conceded this argument’s flaw as to this facial
         challenge at oral argument by admitting that Arizona police
         officers could very easily determine that some crimes, such as
         murder, would make an alien removable. Thus, the analysis
         of this section should have been simple—Section 6 was
         facially constitutional because a “set of circumstances”
         existed under which no “complexity” existed: an Arizona
         police officer comes across an alien convicted of murder; he
         is removable; he can be lawfully arrested. See Salerno, 481
         U.S. at 745. So, Section 6 was not preempted. End of story.

            Instead, the majority misrepresents Arizona’s attempt to
         assist the federal government as “unilaterally transform[ing]
         state and local law enforcement officers into a state-controlled
         DHS force to carry out its declared policy of attrition.” Maj.
         Op. at 4842. Section 6 is not, and could not, be so broad.
         Instead, Section 6 merely authorizes Arizona police officers
         to make warrantless arrests when they cooperate in the
         enforcement of federal immigration law—as invited to do by
         Congress. See 8 U.S.C. § 1357(g)(10).

            For its newly-minted-but-not-argued position, the majority
         relies extensively on 8 U.S.C. § 1252c—a code section not
         cited in support by the United States14—misinterpreting its
         meaning and putting this circuit in direct conflict with the
         Tenth Circuit. The majority also ignores clear Supreme Court
         precedent and concludes that 8 U.S.C. § 1357(a)’s limitations
         as to federal warrantless arrest power implies a limitation on
           14
              Indeed, the total treatment of § 1252c in the briefs consists of a one-
         sentence citation in Arizona’s brief arguing against Section 6’s preemp-
         tion, and the United States’ citation, without argument, in a string cite in
         its statement of facts.
Case: 10-16645 04/11/2011 Page: 75 of 87                     ID: 7711547 DktEntry: 199-1




         4882               UNITED STATES v. STATE OF ARIZONA
         state officers. As I discuss below, the majority erred in con-
         cluding that state police officers have no authority to enforce
         the civil provisions of federal immigration law.

            As noted by the majority opinion, Section 6 applies to three
         different scenarios: (1) when there is probable cause to
         believe a person committed a removable offense in a state
         other than Arizona; (2) when there is probable cause to
         believe that an individual committed a removable offense in
         Arizona, served his or her time for the crime, and was
         released; and (3) when there is probable cause to believe an
         individual committed a removable offense, but was not prose-
         cuted. The question before us is whether warrantless arrests
         by state police officers in these three scenarios conflict with
         Congress’s intent.

           A.      Inherent authority of state officers to enforce federal
                   immigration law

            As an initial matter, it is notable that the United States
         never once asserted, either at oral argument or in its briefs,
         that Arizona officers are without the power to enforce the
         civil provisions of immigration law. Indeed, counsel for the
         United States at oral argument actually confirmed state offi-
         cers’ authority to arrest aliens on the basis of civil removabil-
         ity. See Oral Argument at 58:40-59:40 (stating that Section 6
         would be constitutional if it required Arizona officers to con-
         tact ICE regarding whether a crime renders an alien remov-
         able).15 The United States’ argument against Section 6’s
           15
             Actual text from oral argument:
                DEPUTY SOLICITOR GENERAL KNEEDLER: No, I think
                [Section 6] continues to present the problems that the [District]
                Court identified because there’s no requirement in Section 6 that
                the state or local officer contact ICE in order to find whether an
                offense is removable. The individual with, the officer would have
                to make a judgment as to whether the public offense in the other
                state was also a public offense in Arizona, and then determine
                whether it would in turn lead to a removal—
Case: 10-16645 04/11/2011 Page: 76 of 87                 ID: 7711547 DktEntry: 199-1




                         UNITED STATES v. STATE OF ARIZONA                   4883
         constitutionality was limited to the “burden” that would be
         imposed on wrongfully arrested legal aliens due to the com-
         plexity of determining whether a certain crime makes an alien
         eligible for removal. Indeed, as the 2002 Department of Jus-
         tice’s Office of Legal Counsel Opinion (“2002 OLC Opin-
         ion”) concludes, “the authority to arrest for violation of
         federal law inheres in the state, subject only to preemption by
         federal law.” See also Marsh v. United States, 29 F.2d 172
         (2d Cir. 1928) (“[I]t would be unreasonable to suppose that
         [the United States’] purpose was to deny to itself any help that
         the states may allow.”).16

           The majority rejects the existence of this inherent state
         authority by citing one case from this court in which we “as-
         sumed” states lacked such authority. In Gonzales v. City of
         Peoria, this court held state police officers could enforce

             JUDGE NOONAN: But the response is like Judge Paez sug-
             gested earlier, second-degree murder is the crime.
             DEPUTY SOLICITOR GENERAL KNEEDLER: Well, in some,
             in that situation, it would probably, you know, it would probably
             be possible to make that determination.
             JUDGE NOONAN: Then why, so it doesn’t, you have a Salerno
             problem with respect to Section 6?
             DEPUTY SOLICITOR GENERAL KNEEDLER: Well, I don’t
             think so because there’s no requirement to check with ICE, first
             of all, and the INA, that’s that responsibility for making remov-
             ability determinations in the Federal Government. There may be
             some situations in which something could be done otherwise.
         (emphases added).
            16
               The United States likely did not adopt the majority’s § 1252c argu-
         ment because the Department of Justice is required to comply with Opin-
         ions from the Office of Legal Counsel. Congressional Research Service,
         Authority of State and Local Police to Enforce Federal Immigration Law,
         Sept. 17, 2010, available at http://www.ilw.com/immigrationdaily/news/
         2010,1104-crs.pdf (“[Office of Legal Counsel] opinions are generally
         viewed as providing binding interpretive guidance for executive agencies
         and reflecting the legal position of the executive branch . . . .”).
Case: 10-16645 04/11/2011 Page: 77 of 87                     ID: 7711547 DktEntry: 199-1




         4884               UNITED STATES v. STATE OF ARIZONA
         criminal provisions of the INA. 722 F.2d 468, 475 (9th Cir.
         1983), rev’d on other grounds, Hodgers-Durgin v. de la Vina,
         199 F.3d 1037 (9th Cir. 1999) (en banc). During its analysis,
         this court stated in dicta:

                 We assume that the civil provisions of the Act regu-
                 lating authorized entry, length of stay, residence sta-
                 tus, and deportation, constitute such a pervasive
                 regulatory scheme, as would be consistent with the
                 exclusive federal power over immigration. However,
                 this case does not concern that broad scheme, but
                 only a narrow and distinct element of it—the regula-
                 tion of criminal immigration activity by aliens.

         Id. at 474-75 (emphasis added). The majority erred in simply
         accepting Gonzales’s assumption, in dicta, without perform-
         ing any additional inquiry into whether it was indeed correct.17

           The majority also missteps in relying on an abbreviated
         analysis in United States v. Urrieta, 520 F.3d 569 (6th Cir.
         2008). There, Urrieta moved to suppress items found in his
         car during an extended search by local police. Id. 572-73.
         Urrieta had been detained by a local police officer following
           17
             Gonzales‘ dicta is not binding on this panel. In United States v. John-
         son, 256 F.3d 895 (9th Cir. 2001) (en banc), this court stated:
                Where it is clear that a statement is made casually and without
                analysis, where the statement is uttered in passing without due
                consideration of the alternatives, or where it is merely a prelude
                to another legal issue that commands the panel’s full attention, it
                may be appropriate to re-visit the issue in a later case.
         Id. at 915. Here, the Gonzales panel’s statement regarding the civil provi-
         sions was “made casually and without analysis”; indeed, the panel even
         admitted they “assume[d]” the conclusion. It takes no analysis to assume.
         Further, the statement on INA’s civil provisions was “merely a prelude to
         another legal issue.” Immediately after making the statement, the panel
         noted that the “case d[id] not concern” the civil provisions. Therefore, this
         panel is not bound by the Gonzales court’s assumption, in dicta, regarding
         the INA’s civil provisions.
Case: 10-16645 04/11/2011 Page: 78 of 87           ID: 7711547 DktEntry: 199-1




                       UNITED STATES v. STATE OF ARIZONA            4885
         the issuance of a traffic citation. Id. at 571-72. During the
         detention related to the traffic violation, the police officer
         attempted to determine whether Urrieta was an illegal alien.
         Id. The court concluded that suspicion of Urrieta’s illegal
         presence was insufficient to extend Urrieta’s detention. Id. at
         574. In doing so, the court characterized 8 U.S.C. § 1357(g)
         as “stating that local law enforcement officers cannot enforce
         completed violations of civil immigration law (i.e., illegal
         presence) unless specifically authorized to do so by the Attor-
         ney General under special conditions that are not applicable
         in the present case.” Id.

            This conclusion, however, completely ignored the existence
         and effect of § 1357(g)(10). As discussed fully throughout
         this dissent, subsection (g)(10) envisions state cooperation in
         the enforcement of federal immigration law outside the con-
         text of a specific agreement with the Attorney General by
         “identification, apprehension, detention, or removal” in coop-
         eration with federal immigration authorities. Further,
         § 1357(g)(10) makes no distinction between criminal and civil
         provisions—indeed, it refers to “aliens not lawfully present in
         the United States.” 8 U.S.C. § 1357(g)(10)(B). The Sixth Cir-
         cuit’s truncated conclusion may be based on the fact that the
         government withdrew the argument that Urrieta’s extended
         detention was justified on suspicion that he was an “undocu-
         mented immigrant” as “misstat[ing] the law.” Id. Thus, the
         majority should not have relied on the Sixth Circuit’s lan-
         guage in concluding that state officers lack inherent authority
         to enforce the civil provisions of immigration law any more
         than it should have relied on the language in Gonzales, and
         for the same reason: the issue whether a state officer had
         inherent authority to arrest a person for violation of a federal
         civil violation was simply not before either court.

            Moreover, the majority ignores clear Supreme Court prece-
         dent in concluding that state officers cannot make warrantless
         arrests because federal immigration officers cannot make war-
         rantless arrests under the same circumstances pursuant to 8
Case: 10-16645 04/11/2011 Page: 79 of 87                   ID: 7711547 DktEntry: 199-1




         4886             UNITED STATES v. STATE OF ARIZONA
         U.S.C. § 1357(a). Maj. Op. at 4842. In United States v. Di Re,
         332 U.S. 581 (1948), state officers arrested Di Re for know-
         ingly possessing counterfeit gasoline ration coupons in viola-
         tion of § 301 of the Second War Powers Act of 1942, a
         federal law. Id. at 582. Di Re challenged the search incident
         to the arrest. Id. The Supreme Court upheld the arrest, stating
         “that in absence of an applicable federal statute the law of the
         state where an arrest without warrant takes place determines
         its validity.” Id. at 589; accord Miller v. United States, 357
         U.S. 301, 305 (1958) (holding that when state peace officers
         arrest a person for violation of federal narcotics law, “the law-
         fulness of the arrest without warrant is to be determined by
         reference to state law”); Johnson v. United States, 333 U.S.
         10, 15 n.5 (1948) (holding that when state peace officers
         arrest a person for violation of federal narcotics law, “[s]tate
         law determines the validity of arrests without warrant”). Thus,
         the authority of states to authorize warrantless arrests for vio-
         lations of federal law is well established.18

            The conclusion that state police officers have the inherent
         authority to enforce the civil provisions of federal immigra-
         tion law is supported by Mena v. City of Simi Valley, 332 F.3d
         1255 (9th Cir. 2003). There, a police officer questioned a
         woman about her immigration status. Id. at 1262. This court
         stated that “it [was] doubtful that the police officer had any
         authority to question Mena regarding her citizenship.” Id. at
         1165 n.15. The Supreme Court overruled this court and
         stated:
           18
              Although it is true that the federal laws in these cases were criminal,
         rather than civil, the Supreme Court was careful to couch its holdings in
         terms of “federal laws” generally, without reference to whether such laws
         were criminal in nature. This court’s holding in Gonzales that illegal pres-
         ence, alone, is not a crime—recently reaffirmed by this court in Martinez-
         Medina v. Holder, ___ F.3d ___, 2011 WL 855791, at *6 (9th Cir. 2011)
         —is inapposite. As discussed above, the question whether state and local
         officers could enforce civil immigration laws was not before the court in
         Gonzales, and therefore its “distinction” between criminal and civil immi-
         gration laws is inexistent. See Maj. Op. at 4843-44 n.22.
Case: 10-16645 04/11/2011 Page: 80 of 87                   ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                    4887
                As the Court of Appeals did not hold that the deten-
                tion was prolonged by the questioning, there was no
                additional seizure within the meaning of the Fourth
                Amendment. Hence, the officers did not need rea-
                sonable suspicion to ask Mena for her name, date
                and place of birth, or immigration status.

         Muehler v. Mena, 544 U.S. 93, 101 (2005) (emphasis added).
         Thus, the Supreme Court explicitly recognized—in one of our
         California cases—that state police officers have authority to
         question a suspect regarding his or her immigration status,
         directly contradicting the majority’s conclusion that state offi-
         cers possess no inherent authority to enforce the civil provi-
         sions of immigration law.19

           B.     Non-preemption        of   states’    inherent     enforcement
                  authority

            Next, the majority errs in finding that 8 U.S.C. § 1252c pre-
         empts this inherent state arrest authority. Despite § 1252c’s
         lack of any language which indicates an intent to limit state
         powers, the majority holds that § 1252c represents the full
         extent of the arrest power Congress intended—a contention
         the Tenth Circuit previously rejected. See United States v.
           19
              The majority contends “Mena did not recognize that state officers can
         enforce federal civil immigration law with no federal supervision or
         involvement.” Maj. Op. at 4843 n.21. It is true that an INS officer was
         present when the state and local officers questioned Mena regarding her
         immigration status. However, the actions of the INS officer were not
         before the Court; it was the conduct of the state and local officers which
         the Court scrutinized. See Mena, 544 U.S. at 100-01. Moreover, the
         Supreme Court did not state that the presence of an INS officer was
         required for the state and local officers to question Mena regarding her
         immigration status. Indeed, the Court in Mena did not even mention the
         presence of the INS officer in the portion of the opinion recognizing the
         state and local officers’ questioning was permissible. See id. So, the offi-
         cer conduct the Court approved was the state and local officer conduct.
         For aught that appears, the federal officer was a bystander, not one who
         “called upon” the state officers for help. See supra pages 4865-69.
Case: 10-16645 04/11/2011 Page: 81 of 87            ID: 7711547 DktEntry: 199-1




         4888          UNITED STATES v. STATE OF ARIZONA
         Vasquez-Alvarez, 176 F.3d 1294 (10th Cir. 1999), cert.
         denied, 528 U.S. 913 (1999); see also United States v.
         Santana-Garcia, 264 F.3d 1188, 1193 (10th Cir. 2001). 8
         U.S.C. § 1252c provides, in relevant part:

             Notwithstanding any other provision of law, to the
             extent permitted by relevant State and local law,
             State and local law enforcement officials are autho-
             rized to arrest and detain an individual who—

                  (1) is an alien illegally present in the United
                  States; and

                  (2) has previously been convicted of a fel-
                  ony in the United States and deported or
                  left the United States after such conviction,

             but only after the State or local law enforcement
             officials obtain appropriate confirmation from the
             Immigration and Naturalization Service of the status
             of such individual and only for such period of time
             as may be required for the Service to take the indi-
             vidual into Federal custody for purposes of deporting
             or removing the alien from the United States.

         8 U.S.C. § 1252c(a). The majority concludes that because
         Section 6 would allow warrantless arrests in a broader set of
         circumstances than described in § 1252c, it therefore conflicts
         with Congress’s intent.

            The Tenth Circuit persuasively rejected this contention
         over a decade ago. In United States v. Vasquez-Alvarez,
         “Vasquez claimed that 8 U.S.C. § 1252c limit[ed] the author-
         ity of state and local police officers, allowing such an officer
         to arrest an illegal alien only when the INS has confirmed,
         before the arrest, that the alien has previously been convicted
Case: 10-16645 04/11/2011 Page: 82 of 87                ID: 7711547 DktEntry: 199-1




                         UNITED STATES v. STATE OF ARIZONA                4889
         of a felony and has, since that conviction, been deported or
         left the United States.” 176 F.3d at 1295.20

            Unable to cite any text in § 1252c which would expressly
         or impliedly state an intention that § 1252c was meant to be
         the only authority for state police to arrest an alien for his
         unlawful presence in this country, nor any canon of statutory
         interpretation that would come to its aid—and ignoring a later
         statute’s recognition of the authority to detain (1357(g)(10))
         —the majority appeals to legislative history. As noted by the
         majority, the only legislative history as to § 1252c is the floor
         debate that accompanied Representative Doolittle’s introduc-
         tion of § 1252c. The Tenth Circuit analyzed the plain lan-
         guage of § 1252c as well as this legislative history, and
         rejected Vasquez’s claim:

                This legislative history does not contain the slightest
                indication that Congress intended to displace any
                preexisting enforcement powers already in the hands
                of state and local officers. Accordingly, neither the
                text of the statute nor its legislative history support
                Vasquez’s claim that § 1252c expressly preempts
                state law.

         Id. at 1299.

            The majority takes a single Representative’s comment—
         that states lacked the authority to arrest illegal aliens and that
         § 1252c was needed to authorize such arrests—to conclude
         that Congress as a whole intended § 1252c to represent the
         limit of state arrest authority. Like the Tenth Circuit, however,
         I cannot conclude that Congress intended § 1252c to represent
         the outer bounds of state officers’ authority to arrest illegal
         aliens based solely on the comments of one Representative.
         As stated by the Tenth Circuit:
           20
             Again, Vasquez claimed that in his case. The United States has made
         no such claim here. See supra footnote 14.
Case: 10-16645 04/11/2011 Page: 83 of 87                    ID: 7711547 DktEntry: 199-1




         4890             UNITED STATES v. STATE OF ARIZONA
                Representative Doolittle did not identify which “cur-
                rent Federal law” prohibited “State and local law
                enforcement officials from arresting and detaining
                criminal aliens.” Neither the United States nor
                Vasquez has identified any such preexisting law.
                Furthermore, this court has not been able to identify
                any pre-§ 1252c limitations on the powers of state
                and local officers to enforce federal law.

         Id. at 1299 n.4; see also United States v. Anderson, 895 F.2d
         641, 647 (9th Cir. 1990) (Kozinski, J., dissenting)
         (“[Legislative] history . . . is seldom, if ever, even seen by
         most of the legislators at the time they cast their votes.”).21
         Further supporting this conclusion is the text of § 1252c,
         which does not provide even the slightest indication that Con-
         gress intended to preempt otherwise inherent state arrest pow-
         ers.

            The Tenth Circuit went on to note that Congress subse-
         quently “passed a series of provisions designed to encourage
         cooperation between the federal government and the states in
         the enforcement of federal immigration laws.” Vasquez-
         Alvarez, 176 F.3d at 1300. Notably, Congress passed 8 U.S.C.
         § 1357(g), discussed at length above, just five months later.22
           21
               The majority contends it is hypocritical that I criticize the majority’s
         reliance on a single representative’s comments while supporting the Tenth
         Circuit’s approach in Vasquez-Alvarez—which also relied on this repre-
         sentative’s comments. To the extent the Tenth Circuit relied affirmatively
         on Rep. Doolittle’s comments, I agree with the majority that such reliance
         was misguided. Nonetheless, the Tenth Circuit also noted what the legisla-
         tive history failed to demonstrate: an intent to displace preexisting state
         arrest authority. See Vasquez-Alvarez, 176 F.3d at 1299 & n.4. Conflict
         preemption requires a determination that Congress’s intent conflicts with
         the state law in question. This requires, first, determining Congress’s
         intent. Was it Congress’s intent not to remove aliens illegally present in
         this country? The inability to discern an incompatible intent is fatal to the
         United States’ preemption claim.
            22
               8 U.S.C. § 1644 was passed four months after § 1252c, and one month
         before § 1357(g). Section 1373(c) was passed at the same time as
         § 1357(g).
Case: 10-16645 04/11/2011 Page: 84 of 87                    ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                      4891
         The Tenth Circuit found this code section “evince[d] a clear
         invitation from Congress for state and local agencies to partic-
         ipate in the process of enforcing federal immigration laws.”
         Id. The majority states that the Tenth Circuit erred in “inter-
         pret[ing] § 1357(g)(10) to mean that [a] ‘formal agreement
         [pursuant to § 1357(g)(1)-(9)] is not necessary for state and
         local officers “to cooperate with the Attorney General in iden-
         tification, apprehension, detention, or removal of aliens.” ’ ”
         Maj. Op. at 4847 (emphasis added). It is no wonder that the
         Tenth Circuit so “interpreted” § 1357(g)(10), when that is
         what the statute explicitly says:

                Nothing in this subsection [1357(g)] shall be con-
                strued to require an agreement under this subsection
                in order for any officer or employee of a State or
                political subdivision of a State . . . otherwise to
                cooperate with the Attorney General in the identifi-
                cation, apprehension, detention, or removal of aliens
                not lawfully present in the United States.

         8 U.S.C. § 1357(g)(10)(B) (emphasis added). I cannot join the
         majority in criticizing the Tenth Circuit for merely reading the
         statute’s words.23

            The majority contends that § 1357(g)(10) “neither grants,
         nor assumes the preexistence of, inherent state authority to
         enforce civil immigration laws in the absence of federal
         supervision.” Maj. Op. at 4847. What, then, does
         § 1357(g)(10) do? We must read 1357(g)(10) in context of
         § 1357(g) as a whole. Section 1357(g) created, for the first
         time, the authority of the Attorney General to enter into agree-
           23
             But I can criticize the majority for initiating a needless circuit split
         between our court and the Tenth Circuit, contrary to our own declared
         preference to avoid such circuit splits. See, e.g., United States v. Alexan-
         der, 287 F.3d 811 (9th Cir. 2002) (“[A]bsent a strong reason to do so, we
         will not create a direct conflict with other circuits.” (quoting United States
         v. Chavez-Vernaza, 844 F.2d 1368, 1374 (9th Cir. 1987))).
Case: 10-16645 04/11/2011 Page: 85 of 87              ID: 7711547 DktEntry: 199-1




         4892           UNITED STATES v. STATE OF ARIZONA
         ments with states and localities to deputize their officers as
         287(g) immigration officers. Subsections (g)(1)-(9) set out the
         specifics of the explicit written agreements—state officers are
         paid by the state, trained by the federal government, super-
         vised by the Attorney General, and should be treated as fed-
         eral employees for purposes of liability and immunity.
         However, § 1357(g)(10) states clearly that this new method of
         state involvement—287(g) deputized officers—is not the only
         way state officers may cooperate in the enforcement of fed-
         eral immigration law. Subsection (g)(10) preserves the preex-
         isting authority of state officers to participate in enforcing
         immigration law, without the requirement of any formal, writ-
         ten agreement as envisioned by § 1357(g)(1)-(9).

            Absent subsection (g)(10), one might argue that the author-
         ity created by § 1357(g)(1)-(9) to deputize state officers repre-
         sents the full extent of state officer immigration enforcement.24
         Instead, (g)(10) makes clear that state officers’ authority “oth-
         erwise to cooperate” in enforcing federal immigration law
         remained intact after the creation of the new “deputy track”
         of enforcement. This reading does not make § 1357(g) super-
         fluous, as the majority contends. See Maj. Op. at 4847.
         Indeed, this interpretation makes each part of § 1357(g)
         necessary—subsections (g)(1)-(9) are necessary to authorize
         the Attorney General to deputize 287(g) officers, and subsec-
         tion (g)(10) is necessary to preserve state officers’ preexisting
         communication and arrest authority. The majority cannot
         explain how state officers may “otherwise cooperate” pursu-
         ant to § 1357(g)(10)—in such concrete areas as the “identifi-
         cation, apprehension, detention, [and] removal” of suspects—
         if they possess no inherent authority to enforce civil immigra-
         tion law. The reason for this inconsistency is the majority’s
         antecedent error—finding state officers lack such inherent
         authority.
           24
             Indeed, this is what the majority does even with the presence of
         § 1357(g)(10).
Case: 10-16645 04/11/2011 Page: 86 of 87                    ID: 7711547 DktEntry: 199-1




                          UNITED STATES v. STATE OF ARIZONA                     4893
            Neither does this interpretation render § 1252c superfluous,
         as the majority contends. See Maj. Op. at 4847. Section
         1252c’s “notwithstanding” language acts as a safeguard
         against other provisions of federal law, preventing any other
         provision from being construed to preempt state arrest author-
         ity to arrest certain illegal aliens. As stated by the 2002 OLC
         Opinion:

                If, for example, a court were otherwise inclined (per
                the Ninth Circuit’s dicta in Gonzales[ v. City of Peo-
                ria, 722 F.2d 468 (9th Cir. 1983)]) to misconstrue
                the provisions of the INA as preempting state author-
                ity to arrest for civil deportability, section 1252c
                would operate to ensure that state police at least
                retained the authority to make such arrests of aliens
                who had previously been convicted of a felony and
                had been deported or had left the United States after
                such conviction.

         2002 OLC Opinion at 11. Moreover, Congress has authority
         to enact legislation which is designed merely to clarify, with-
         out affecting the distribution of power. See, e.g.,
         Reaffirmation—Reference to One Nation Under God in the
         Pledge of Allegiance, Pub L. No. 107-293 (2002) (“An Act
         To reaffirm the reference to one Nation under God in the
         Pledge of Allegiance.” (emphasis added)). Thus, § 1252c does
         not become “superfluous” merely because it does not enlarge
         or shrink the arrest power provided to state police officers.25
           25
             The majority criticizes my use of the 2002 OLC Opinion. Maj. Op. at
         4847 n.24. I agree with the majority’s assertion that the OLC Opinion does
         not bind this court. I quote it, however, not for its authority, but to rebut
         the majority’s contention that § 1252c is superfluous.
            The majority is correct that the legislative history accompanying
         § 1252c does not contain reaffirming language like that found in
         Reaffirmation—Reference to One Nation Under God in the Pledge of
         Allegiance, Pub L. No. 107-293 (2002). Indeed, § 1252c’s legislative his-
         tory contains nothing more than the floor debate discussed previously.
         Again, the point of this citation is simply to demonstrate the various, non-
         superfluous motivations for Congressional action which do not explicitly
         alter the status quo.
Case: 10-16645 04/11/2011 Page: 87 of 87            ID: 7711547 DktEntry: 199-1




         4894           UNITED STATES v. STATE OF ARIZONA
           Conclusion

            In conclusion, Section 6 is not preempted and is constitu-
         tional. The United States all but conceded the only argument
         it made in this court and the court below. On the merits of the
         majority’s sua sponte suggestion that state officers can act in
         the immigration enforcement field pursuant only to 8 U.S.C.
         § 1252c, familiar principles of dual sovereignty, as recognized
         by the Supreme Court, provide states with the inherent author-
         ity to enforce federal immigration law. In passing 8 U.S.C.
         § 1252c, a statement by the bill’s sponsor of what he thought
         was the preexisting state of the law is insufficient to establish
         that Congress as a whole intended to displace this preexisting
         authority vested in the states. Finally, 8 U.S.C. § 1357(g)(10),
         enacted after § 1252c, explicitly recognizes an authority
         reserved to the states to enforce federal immigration law out-
         side the confines of a written agreement with the Attorney
         General. Section 6 does not conflict with the intent of Con-
         gress, and thus is not conflict preempted.

                                IV.   Conclusion

            The majority misreads the meaning of the relevant federal
         statutes to ignore what is plain in the statutes—Congress
         intended state and local police officers to participate in the
         enforcement of federal immigration law. Sections 2 and 6 do
         not conflict with this intent, and thus are constitutional.